 



Exhibit 10.9
     
 
AGREEMENT OF SALE
BY AND BETWEEN
MIAMI RPFIV AIRPORT CORPORATE CENTER ASSOCIATES LIMITED
LIABILITY COMPANY
as Seller,
AND
HINES REIT PROPERTIES, L.P.
as Buyer.
     
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
1. Sale and Purchase
    1  
 
       
2. Purchase Price
    2  
 
       
3. Closing
    2  
 
       
4. Condition of Title
    3  
 
       
5. Assignment of Existing Leases and Existing Agreements
    6  
 
       
6. Apportionments
    8  
 
       
7. Closing Costs
    12  
 
       
8. Municipal Improvements/Notices
    12  
 
       
9. Seller’s Representations
    13  
 
       
10. Seller’s Additional Covenants
    15  
 
       
11. Buyer Representations
    16  
 
       
12. Conditions Precedent to Closing
    17  
 
       
13. Deliveries at Closing
    19  
 
       
14. Default
    21  
 
       
15. Notices; Computation of Periods
    22  
 
       
16. Fire or Other Casualty
    23  
 
       
17. Condemnation
    24  
 
       
18. Assignability
    25  
 
       
19. Inspections/Inspection Period
    26  
 
       
20. Brokers
    28  
 
       
21. Condition of Premises
    28  
 
       
22. Survival of Provisions
    31  
 
       
23. Miscellaneous
    32  

- i -



--------------------------------------------------------------------------------



 



              Page  
24. ERISA
    34  
 
       
25. Sophistication of the Parties
    35  
 
       
26. Limited Liability
    35  
 
       
27. Enforcement
    35  
 
       
28. Deposit Instructions
    35  
 
       
29. Assumption of Existing Financing
    36  
 
       
EXHIBIT A LEGAL DESCRIPTION
       
 
       
EXHIBIT B PERSONAL PROPERTY
       
 
       
EXHIBIT C-1 CERTAIN PERMITTED ENCUMBRANCES
       
 
       
EXHIBIT C-2 TITLE COMMITMENT
       
 
       
EXHIBIT D EXISTING LEASES
       
 
       
EXHIBIT E EXISTING AGREEMENTS
       
 
       
EXHIBIT F ASSIGNMENT AND ASSUMPTION OF LEASES
       
 
       
EXHIBIT F-1 GENERAL ASSIGNMENT AND ASSUMPTION AGREEMENT
       
 
       
EXHIBIT G LEASING COMMISSIONS AND TENANT IMPROVEMENTS COSTS
       
 
       
EXHIBIT H TENANT ESTOPPEL CERTIFICATE
       
 
       
EXHIBIT I PENDING LITIGATION
       
 
       
EXHIBIT J SPECIAL WARRANTY DEED
       
 
       
EXHIBIT K BILL OF SALE
       
 
       
EXHIBIT L FIRPTA CERTIFICATION
       
 
       
EXHIBIT M FORM OF NOTICE TO TENANTS
       
 
       
EXHIBIT N EXISITING LOAN TRANSFER CONDITIONS
       
 
       
EXHIBIT O RENT ROLL
       
 
       
EXHIBIT P LENDER ESTOPPEL CERTIFICATE STATEMENTS
       
 
       
EXHIBIT Q TAX CERTIORARI PROCEEDINGS
       

- ii -



--------------------------------------------------------------------------------



 



AGREEMENT OF SALE
     AGREEMENT (this “Agreement”) made this ___ day of October, 2005 by and
between MIAMI RPFIV AIRPORT CORPORATE CENTER ASSOCIATES LIMITED LIABILITY
COMPANY (“Seller”), a Delaware limited liability company, having an office c/o
GE Asset Management Incorporated, 3003 Summer Street, Stamford, Connecticut
06905, and HINES REIT PROPERTIES, L.P. (“Buyer”), a Delaware limited
partnership, having an office at 70 West Madison Street, Suite 440, Chicago,
Illinois 60602.
WITNESSETH:
     1. Sale and Purchase. Seller hereby agrees to sell and convey to Buyer, and
Buyer hereby agrees to purchase from Seller, upon the terms and conditions
hereinafter set forth, all of the following (hereinafter referred to
individually as the “Property” and collectively, the “Properties”):
          (a) Real Property. Those certain lots or parcels of real property
located in the City of Miami, County of Miami-Dade, and State of Florida and
commonly known as the Miami Airport Corporate Center, Miami, Florida, which are
more particularly described on Exhibit “A” hereto, (the “Land”) and the
buildings and improvements, if any, situate on each such parcel (collectively,
the “Improvements”) as well as any and all rights, title and interest of Seller
(if any) in and to adjacent streets and rights-of-way, easements, appurtenances,
strips, gores, zoning, development rights, and other general intangibles to the
extent relating to the Land and Improvements (together with the Land and other
Improvements, collectively, the “Premises”);
          (b) Personal Property. The fixtures, furnishings, equipment,
inventory, appliances and other items of tangible and intangible personal
property, if any, owned by Seller and located on, and used in connection with
the operation of the Premises, including, without limitation the items, if any,
listed on Exhibit “B” hereto (collectively, the “Personal Property”), but
specifically excluding any such fixtures, furnishings, equipment, inventory,
appliances and other items of tangible and intangible personal property owned or
belonging to any Tenants at the Properties. No portion of the Purchase Price is
being allocated to the Personal Property and no separate consideration is to be
paid on account of the same;
          (c) Leases. All of Seller’s right, title and interest in, to and under
all the Existing Leases (as hereinafter defined), which are then in effect on
the Closing Date, together with any guaranties thereof and any unapplied
security deposited by the tenants thereunder;
          (d) Service Contracts. To the extent transferable, all of Seller’s
right, title and interest in, to and under the service, maintenance, supply and
other contracts to the extent relating to the operation, maintenance and
construction of the Properties (collectively, together with any amendments or
modifications thereto, the “Contracts”); and
          (e) Related Materials. To the extent transferable and in the
possession of Seller or “Seller’s Property Manager” (as hereinafter defined),
relating solely to the Properties and not related solely to Seller’s business
separate and apart from its ownership of the Properties, all other licenses,
permits guaranties, warranties, certificates of occupancy, architectural,

 



--------------------------------------------------------------------------------



 



mechanical, electrical and structural plans, studies, drawings, specifications,
surveys, renderings, books and records (exclusive of “Excluded Documents”, as
such term is defined in Paragraph 19(a)), telephone numbers and telephone
exchanges, websites, trade names, marks, logos, copyrights, and any appurtenant
registrations, filings or goodwill, to the extent used by Seller in connection
with the operation and identification of the Properties, including the name
“Miami Airport Corporate Center”, if any, which relate to the Properties. As
used herein, “Seller’s Property Manager” shall mean CB Richard Ellis.
     2. Purchase Price. The purchase price to be paid by Buyer to Seller for the
Premises and the Personal Property is the sum of One Hundred Fifty Seven Million
One Hundred Thousand Dollars ($157,100,000) (the “Purchase Price”), adjusted in
accordance with Section 6 hereof. The Purchase Price shall be paid as follows:
          (a) Deposit. The sum of Five Million Dollars ($5,000,000.00) (the
“Deposit”) shall be deposited with First American Title Insurance Company (the
“Escrowee”) within one (1) business day of the execution of this Agreement by
Buyer and Seller and delivery of a fully-executed counterpart to each (the
“Effective Date”). The Escrowee shall, pending consummation of this transaction,
hold the Deposit in escrow in an interest bearing account in accordance with the
terms and provisions of this Agreement. All interest earned on the Deposit shall
be added to and made a part of the Deposit for all purposes hereof, shall be
deemed income of Buyer. At Closing, the Deposit shall be paid to Seller and
credited against the Purchase Price.
          (b) An amount equal to the unpaid outstanding principal balance as of
the Closing Date of the Existing Loan (as hereinafter defined), to be paid by
Buyer’s assumption of the Existing Loan and taking title to the Premises subject
to the Existing Loan Documents (as hereinafter defined) (such amount being
herein called the “Loan Balance”).
          (c) Closing Payment. At Closing, Buyer shall pay the balance of the
Purchase Price, adjusted as hereinafter provided, to Seller, either directly or,
if the Closing occurs in escrow with the Title Company, through the Title
Company, by wire transfer of immediate federal funds, to accounts specified by
Seller at a bank designated by Seller.
     3. Closing
          (a) The closing of the transfers contemplated hereby (the “Closing”)
shall be held and completed on or before the date (herein, the “Scheduled
Closing Date”) which is the later to occur of: (i) ten (10) days after the
expiration of the Inspection Period, or (ii) ten (10) days after receipt of the
Assumption Approval (as hereinafter defined) in accordance with Paragraph 29 of
this Agreement. The Closing shall occur through an escrow with the Title Company
or in another mutually agreeable manner and location. The date on which the
Closing shall actually occur shall be referred to herein as the “Closing Date”.
          (b) Designation of Reporting Person. In order to assure compliance
with the requirements of Section 6045 of the Internal Revenue Code of 1986, as
amended (the “Code”), and any related reporting requirements of the Code, the
parties agree as follows:
                    The Escrowee is designated as the person to be responsible
for all information reporting under Section 6045(e) of the Code.

- 2 -



--------------------------------------------------------------------------------



 



               (i) Seller and Buyer shall:

  (A)   provide to the Escrowee all information and certifications regarding
such party, as reasonably requested by the Escrowee or otherwise required to be
provided by a party to the transaction described herein under Section 6045 of
the Code; and     (B)   provide to the Escrowee such party’s taxpayer
identification number and a statement (on Internal Revenue Service Form W-9 or
an acceptable substitute form, or on any other form the applicable current or
future Code sections and regulations might require and/or any form requested by
the Escrowee), signed under penalties of perjury, stating that the taxpayer
identification number supplied by such party to the Escrowee is correct.

          (c) The Closing shall be contingent upon the closing of title of each
of the Properties which comprise the Premises. Buyer’s wrongful failure to
purchase, and Seller’s wrongful failure to sell, each and every one of the
Properties shall constitute a default hereunder.
     4. Condition of Title.
          (a) Title to Premises. Fee simple title to the Premises shall be
conveyed by Seller to Buyer at Closing by the Deed, as hereinafter defined,
subject only to the Permitted Encumbrances. Seller’s interest in the Personal
Property shall be conveyed by Seller to Buyer at Closing by the Bill of Sale, as
hereinafter defined. Title to the Premises shall be such as will be insured by
First American Title Insurance Company (the “Title Company”), as provided herein
pursuant to the standard stipulations and conditions of the most current
standard ALTA form of Owner’s Title Insurance Policy in use in the State of
Florida, as modified as provided herein, free and clear of all liens and
encumbrances, except for the Permitted Encumbrances. The term “Permitted
Encumbrances” shall mean: (u) all instruments securing the Existing Loan;
(v) the “Existing Leases” (as such term is defined below) in effect as of the
Closing Date; (w) the matters affecting the Premises as set forth on Exhibit
“C-1” attached hereto; (x) any additional matters set forth in the FATIC Title
Commitment (as such term is defined below) and/or reflected on any Survey Plan
(as such term is defined below) as to which Buyer does not timely object in
accordance with this Paragraph 4, (y) any matters reflected on any update of the
FATIC Title Commitment as to which Buyer does not timely object in accordance
with this Paragraph 4; and (z) any matters pertaining to the organization or
authority of the Buyer or created by, through, under, at the instance or with
the consent of the Buyer. Title to the Personal Property, if any, shall also be
subject to the Permitted Encumbrances, to the extent applicable.
     (b) Survey. Within five (5) days of the Effective Date, Buyer will order,
at its sole cost and expense, a physical survey or survey update (herein, each,
a “Survey Plan”), from a licensed surveyor, of the Premises, to be certified to
Seller, Buyer, Lender, and the Title Company and sufficient to permit the Title
Company to omit an exception to title for items

- 3 -



--------------------------------------------------------------------------------



 



shown on current surveys of the Premises, except as shown on the Survey Plans.
Nothing contained in this Agreement, including the provisions of Paragraph 1(a),
shall constitute any warranty, representation or agreement by Seller as to the
location of separate lots in, or acreage of, the Premises.
          (c) Title Defects.
               (i) Attached hereto as Exhibit “C-2” is a title commitment from
the Title Company with respect to the Premises (the “FATIC Title Commitment”).
At or before the Closing, Seller shall provide the Title Company with
(A) affidavits or other instruments sufficient to satisfy those requirements
referenced on Schedule B-I of the FATIC Title Commitment as item 3 (but only
with respect to contractors and materialmen engaged by Seller), item 4, item 5
(exclusive of Notices of Commencement with respect to matters for which Buyer
will assume responsibility to complete under the terms of this Agreement) and
item 6 and (B) an Affidavit of Title sufficient to (x) limit exception 2
appearing on Schedule B-II of the FATIC Title Commitment to the rights or claims
of parties in possession as tenants only under the Existing Leases in effect at
Closing, (y) remove exception 5 appearing on Schedule B-II of the FATIC Title
Commitment to the extent applicable to any such lien rights available to
contractors engaged by Seller (exclusive of lien rights available to contractors
with respect to matters for which Buyer will assume responsibility to complete
under the terms of this Agreement), and (z) remove exception 7 appearing on
Schedule B-II of the FATIC Title Commitment. Except as otherwise expressly
provided in this Paragraph 4, or agreed to in writing by Seller pursuant to a
response to Buyer’s Title Notice, Seller shall have no obligation to cause any
exceptions or encumbrances which are not Permitted Encumbrances to be omitted or
removed from any title commitment or any title insurance policy to be issued in
connection with the sale of the Premises; provided, Seller’s failure to remove
any matter that is not a Permitted Encumbrance will give rise to Buyer’s rights
under subparagraph (e) of this Paragraph 4.
               (ii) Buyer shall be deemed to have waived its right to object to
any encumbrance or other title exception or matter reflected in the FATIC Title
Commitment and any matter reflected on a Survey Plan unless Buyer shall have
given Seller a specific written notice of its objection to any such matter that
is not a Permitted Encumbrance (a “Title Notice”) by the expiration of the
Inspection Period. Seller shall have no obligation to cure any alleged defect,
objection or survey matter raised in any Title Notice, except for the monetary
liens referred to in subparagraph (e) of this Paragraph 4 that are to be paid by
Seller at or before Closing or as provided in subparagraph (i) above. Upon
Buyer’s failure to timely object, any encumbrance or other title exception or
matter reflected on the FATIC Title Commitment or Survey Plans, and any update
thereof, shall thereafter be deemed a Permitted Encumbrance. Seller shall have
the right, at its sole option, upon written notice given to Buyer within ten
(10) days of receipt of Buyer’s Title Notice, (A) of either (X) agreeing to
remove any encumbrance or other title exception or matter which is not a
Permitted Encumbrance or (Y) providing the Title Company such assurances as the
Title Company requires to insure Buyer against any loss arising from such
encumbrance or other title exception or matter, provided Buyer reasonably
approves insuring over any title exception, or (B) subject to subparagraph
(e) of this Paragraph 4, elect to do neither (X) nor (Y), in which event Buyer
shall have the rights set forth in

- 4 -



--------------------------------------------------------------------------------



 



subparagraph (e) of this Paragraph 4. Failure by Seller to deliver such notice
shall be deemed an election under subparagraph (B) above.
          (d) Reliance on Title Policy. Buyer acknowledges that Seller makes no
representation whether or not the Title Company will issue a title insurance
policy on the Closing Date in any particular form or whether or not the Title
Company will raise any additional exceptions to title at any time, omit any
exceptions to title or issue any endorsements to the title insurance policy to
be issued at the Closing, regardless of any information contained in the Title
Commitment or disseminated between the date hereof and the Closing.
Notwithstanding that the FATIC Title Commitment is attached to this Agreement,
Buyer, at its sole cost and expense, shall pay at the Closing all premiums,
charges and disbursements required by the Title Company for issuance of the
title insurance policies and issuance of any endorsements Buyer may request.
Notwithstanding anything contained in this Agreement to the contrary, with
respect to all matters affecting title to the Premises and any liens or other
encumbrances affecting the Premises, Buyer acknowledges and agrees that if Buyer
has a claim under its title insurance policy and the subject matter of that
claim also constitutes a breach of any warranty made by Seller in this Agreement
or the Deed, Buyer agrees that it will look first to its title insurance policy
for recovery on such claim, and Buyer shall not assert any claim against Seller
for a breach of a representation, warranty or covenant with respect to such
claim unless and until Buyer has pursued its remedies against the Title Company
to final judgment and has not been made whole. The provisions of this
subparagraph (d) shall survive Closing and delivery of the Deed.
          (e) Failure of Title. If on or before the Closing Date title to the
Premises is not insurable as set forth in the third sentence of subparagraph
(a) above and Seller does not elect to cure same as provided in subparagraph
(c)(ii) above, Buyer shall elect, as its sole right and remedy by reason
thereof, within five (5) business days after receipt of Seller’s notice in
accordance with the penultimate sentence of subparagraph (c)(ii) above, either
(i) to take such title to the Premises as Seller can convey, with no abatement
or reduction of the Purchase Price (except as set forth below) or (ii) upon
written demand by Buyer to Seller and Escrowee, to terminate this Agreement and
receive the return of the Deposit. Notwithstanding the foregoing provisions of
this Paragraph 4, (A) Buyer agrees to accept title to the Premises and Personal
Property subject to judgments against Seller and/or monetary liens if the Title
Company insures Buyer against any loss by reason of such judgments and/or liens
and (B) Seller shall be obligated to cause the removal of, or indemnify the
Title Company against loss by reason thereof to permit the Title Company to
insure Buyer against loss by reason of, any monetary lien or judgment for a
liquidated sum filed against the Premises prior to Closing, other than the liens
created due to any act or omission of the Buyer or any liens referred to in
Paragraph 19(b), provided such monetary lien or judgment, when aggregated with
other monetary liens or judgments for liquidated sums filed against the Premises
prior to Closing, do not exceed $500,000.00. If there exist monetary liens or
judgments for liquidated sums filed against the Premises in excess of $500,000
and Seller, in its sole discretion, does not elect to cause the removal of, or
cause the Title Company to insure Buyer against loss by reason of, such monetary
liens or judgments in excess of $500,000, then Buyer may elect, as its sole
right and remedy within five (5) business days of Seller’s notice in accordance
with the penultimate sentence of paragraph (c) above either (i) to take such
title to the Premises as Seller can convey, with an abatement or reduction of
the Purchase Price equal to the positive difference between $500,000 minus the
aggregate amount of

- 5 -



--------------------------------------------------------------------------------



 



          all monetary liens or judgments which Seller has either removed or
caused the Title Company to insure Buyer against loss by reason thereof or
(ii) upon written demand by Buyer to Seller and Escrowee, to terminate this
Agreement and receive a return of the Deposit. Upon the return of the Deposit,
this Agreement shall be and become null and void, neither party shall have any
further rights or obligations hereunder (except for the indemnity obligations of
Buyer to Seller as set forth in this Agreement, which shall survive the
cancellation of this Agreement), and all executed counterparts of this Agreement
shall be returned to Seller.
          (f) If any supplemental title report or update issued subsequent to
the date of the FATIC Title Commitment contains exceptions (“New Exceptions”)
other than those in the FATIC Title Commitment, Buyer will be entitled to object
to the New Exceptions by delivery of a notice of objections with respect to the
New Exceptions to Seller on or before the date that is five (5) business days
following Buyer’s receipt of such supplement or update and Buyer shall have the
right to extend the date of Closing to the extent such receipt is within five
(5) business days of the original date of Closing. Seller will have not less
than five (5) days from the receipt of Buyer’s notice (and, if necessary, Seller
may extend the date of Closing to provide for such five (5) day period), within
which time Seller may, but is under no obligation to remove the objectionable
New Exceptions, unless such New Exceptions fall within subparagraph (e) of this
Paragraph 4. If, within the five (5) day period, Seller does not cure as
provided herein the objectionable New Exceptions, then Buyer may terminate this
Agreement upon notice to Seller no later than five (5) business days following
expiration of the five (5) day cure period. If Buyer terminates this Agreement,
the Deposit will be promptly returned to Buyer, whereupon this Agreement shall
be and become null and void, neither party shall have any further rights or
obligations hereunder (except for indemnity obligations of Buyer to Seller as
set forth in this Agreement, which shall survive the cancellation of this
Agreement), and all executed counterparts of this Agreement shall be returned to
Seller. If Buyer fails to terminate this Agreement in the manner set forth
above, the New Exceptions (except those Seller has removed or is obligated by
subparagraph (e) of this Paragraph 4 to cure) will be included as Permitted
Encumbrances.
     5. Assignment of Existing Leases and Existing Agreements.
          (a) Existing Leases. At Closing, pursuant to the Assignment and
Assumption of Leases in the form annexed hereto as Exhibit “F”, Seller shall
assign to Buyer the Existing Leases. During the period from the Effective Date
through and including the last day of the Inspection Period, Seller shall have
the right, upon notice to Buyer but without Buyer’s consent or approval, to
enter into new leases for portions of the Premises which may become vacant, or
enter into any amendments of any Existing Leases or consent to any renewals,
extensions or expansions of Existing Leases. During the period from and
including the day immediately following the expiration of the Inspection Period
through Closing (or earlier termination of this Agreement or default by Buyer
hereunder), Seller shall not enter into new leases for portions of the Premises
now vacant or for portions of the Premises which may become vacant, or enter
into any amendments of any Existing Leases or consent to any renewals,
extensions or expansions of Existing Leases (other than those to which the
tenant is entitled pursuant to the terms of the Existing Lease) without first
submitting a copy of such proposed lease or lease amendment (including any
renewal, extension or expansion as to which the lessor’s consent is required) to
Buyer for Buyer’s approval, which may not be unreasonably withheld or

- 6 -



--------------------------------------------------------------------------------



 



delayed. If Buyer does not disapprove in writing such proposed lease or
amendment (or renewal, extension or expansion agreement) within five
(5) business days of Buyer’s receipt of a copy thereof, Buyer shall be deemed to
have approved the proposed lease or amendment (or renewal, extension or
expansion agreement). All (i) new leases and all modifications executed during
the period from and including the Effective Date through and including the last
day of the Inspection Period, (ii) new leases and all modifications executed
during the period from and including the day immediately following the
expiration of the Inspection Period through Closing and approved or deemed
approved by Buyer (and renewals, extensions or expansions approved or deemed
approved by Buyer or as to which the lessor’s consent is not required), and
(iii) presently existing leases that are listed on Exhibit “D” hereto, together
with all amendments and modifications thereto entered into in accordance with
the terms of this Agreement, are collectively herein called the “Existing
Leases”. The termination of any of the Existing Leases prior to Closing by
reason of the expiration of its term or the default of the tenant thereunder
shall not excuse Buyer from its obligation to complete Closing and to pay the
full Purchase Price
          (b) American Standard Lease The parties acknowledge that the Existing
Lease with American Standard, Inc. is to be terminated. Notwithstanding anything
contained in this Agreement, Seller may enter into a termination agreement with
such tenant with respect to such Existing Lease on terms acceptable to Seller.
All payments to be made by such tenant in connection with such termination will,
to the extent retained by Seller, be credited against the cash portion of the
Purchase Price payable by Buyer at Closing. To the extent all or part of such
payment is retained by the Lender in escrow, such amount so held shall be held
for the benefit of Buyer following Closing and, notwithstanding the provisions
of Paragraph 6(e), Seller shall not be entitled to be reimbursed at Closing by
Buyer for such amount.
          (c) Existing Agreements. At Closing, pursuant to the General
Assignment and Assumption Agreement in the form annexed as Exhibit “F-1”, Seller
shall assign to Buyer, to the extent assignable, all of Seller’s right, title
and interest in, to and under the Contracts, including, without limitation those
listed on Exhibit “E” hereto (together with any other agreements entered into in
accordance with this subparagraph (c), hereinafter collectively called the
“Existing Agreements”). During the period from the Effective Date through
Closing (or earlier termination of this Agreement or default by Buyer
hereunder), Seller shall not have the right to enter into new Contracts or
modify any existing Contracts in any material respect without Buyer’s prior
written approval, which may not be unreasonably withheld or delayed and shall be
deemed given if Buyer does not disapprove within five (5) business days of a
request for approval; provided, however, that Buyer’s approval shall not be
required for any such new agreement that shall be terminable, without penalty or
premium, on not more than thirty (30) days’ notice. The termination of any of
the Existing Agreements prior to Closing by reason of the expiration of its term
or by reason of a default thereunder shall not excuse Buyer from its obligation
to complete Closing and to pay the full Purchase Price. The Seller shall
terminate the management agreement between Seller and Seller’s Property Manger
and the leasing brokerage agreement between Seller and Seller’s Property Manager
as of the Closing Date. The forgoing termination of the leasing agreement with
Seller’s Property Manager will not, however, terminate the right of Seller’s
Property Manager to commissions in connection with Existing Leases entered into
after the Effective Date and prior to Closing and renewals, extension or
expansions exercised after the Effective Date and prior to Closing as
contemplated by such agreement.

- 7 -



--------------------------------------------------------------------------------



 



     6. Apportionments.
          (a) (i) General. Real estate taxes for the real estate tax year in
which the Closing occurs and annual municipal or special district assessments
(on the basis of the actual fiscal tax years for which such taxes are assessed),
lienable water and sewer rentals, sums paid to or paid or payable by Seller
under the Existing Agreements, license, permit and inspection fees and rentals,
sales tax and other sums paid to and received by Seller under the Existing
Leases shall be apportioned as of the Closing Date. All apportionments and pro
rations provided for in this Paragraph 6 to be made as of the Closing Date shall
be made, on a per diem basis, as of 12:01 a.m. on the Closing Date, with the
effect that the Closing Date shall be a date of income and expense to Buyer.
               (ii) Rent. Rent, including, without limitation, fixed rent,
prepaid rent, additional rent and percentage rent, if applicable, and expenses
shall be apportioned as of the Closing Date. Rent which is due and payable as of
the Closing Date, but which has not then been collected, shall not be
apportioned at Closing. With respect to any rent arrearages arising under the
Existing Leases for the period prior to the Closing Date, Buyer shall pay to
Seller any rent or payment actually collected after Closing as provided in the
following sentence. All rent under the Existing Leases collected by Buyer after
Closing shall be applied first to the rent for the month in which the Closing
shall occur, then to rent accruing after the month in which the Closing shall
occur and then to rent accruing prior to the month in which the Closing shall
occur. During the twelve (12) month period following Closing, Buyer shall use
good faith commercially reasonable efforts to recover any rent (or other tenant
charge) arrearages in respect of the period prior to the Closing Date, provided
that Buyer shall not be required to threaten eviction, litigation or termination
of the lease, incur any material cost or commence any legal proceeding in
connection therewith. Buyer shall indicate all rent arrearages applicable to
periods prior to the Closing Date on Buyer’s rent invoices to each tenant and
shall not compromise or settle any such rent arrearages without Seller’s prior
written consent. Seller (upon notification to Buyer) shall be entitled to sue a
tenant, before and/or after Closing (provided however with respect to any period
after Closing, Seller shall not commence any such suit for a period of six
(6) months after the Closing Date), for any delinquent rent (or other tenant
charges) due to Seller (and not previously paid to Seller) under an Existing
Lease, so long as such suit does not seek a termination of such Existing Lease
or eviction of such tenant.
               (iii) Leasing Costs. Subject to subparagraph (d) of this
Paragraph 6, Seller shall pay all leasing commissions, tenant improvement costs,
moving costs and design costs incurred by the tenant, and payable by the
landlord (together, “tenant costs”) in connection with the initial term of
Existing Leases (and renewals, extensions or expansions thereof) entered into
(or, in the case of renewals, extensions and expansions, exercised) prior to the
date hereof. Without limiting the foregoing, Seller shall pay or, at Seller’s
option, provide Buyer with a credit at Closing equal to the then unpaid amount
of, the leasing commissions and tenant costs set forth on Exhibit “G”. All
leasing commissions and tenant costs with respect to Existing Leases (and
renewals, extensions or expansions thereof) entered into (or, in the case of
renewals, extensions and expansions, exercised) on or after the date hereof
shall be the responsibility of and be paid by Buyer and Buyer shall indemnify,
defend and hold Seller

- 8 -



--------------------------------------------------------------------------------



 



harmless with respect thereto. Notwithstanding anything contained in this
Agreement, Buyer will bear the economic burden of all free or reduced rent which
any tenants under the Existing Leases are entitled to following the Closing
Date.
               (iv) Intentionally Omitted.
               (v) Other Apportionments. Amounts payable under the Existing
Agreements and other Premises operation and maintenance expenses and other
recurring costs shall be apportioned as of the Closing Date.
               (vi) Taxes and Assessments. Real estate taxes shall be
apportioned on the Closing Date. If the tax bill for the real estate tax year in
which the Closing occurs has not been issued on or before the date of the
Closing, the apportionment of taxes shall be computed based upon the most recent
tax bill available and shall assume payment at the maximum discounted tax
amount. If, on the date of Closing, bills for the real estate taxes imposed upon
the Premises for the real estate tax year in which Closing occurs have been
issued and are due but shall not have been paid, such taxes shall be paid at the
time of Closing. Seller expressly reserves the right to continue and conduct, at
its sole cost and expense, any tax certiorari or reduction proceedings currently
in effect and relating to the Premises in respect of the real estate tax year in
which the Closing occurs and all prior real estate tax years. Buyer shall have
the right to continue, settle or prosecute any tax certiorari or reduction
proceedings relating to the Premises in respect of the real estate tax years
after the year in which the Closing occurs. Seller shall have the sole right and
discretion to compromise or settle any tax certiorari or reduction proceedings
relating to the Premises in respect of the real estate tax year in which the
Closing occurs, provided Seller obtains Buyer’s prior consent thereto, which
consent shall not be unreasonably withheld, and all prior real estate tax years
without Buyer’s consent. Buyer agrees to reasonably cooperate with Seller in all
such proceedings. Real estate tax refunds for periods prior to the Closing,
except to the extent any refund from such appeal must be credited to tenants
under the Existing Leases, shall be the sole property of Seller. Real estate tax
refunds and credits received after the Closing Date which are attributable to
the fiscal tax year during which the Closing Date occurs shall be apportioned
between Seller and Buyer, after deducting the reasonable expenses of collection
thereof, subject to the rights of tenants with respect to such refunds. To the
extent received by either Seller or Buyer, sums payable to the other hereunder
shall be held by the party receiving such funds as a trust fund, and remitted to
the party entitled thereto within five (5) business days of receipt.
               (vii) Contract Arrearages. Any portion of any refunds,
reimbursements or other payments received by Buyer after the date of Closing
under any of the Existing Agreements that relates to periods prior to Closing
shall be determined by Buyer upon receipt of such payment and shall immediately
be paid by Buyer to Seller. Any prepaid amounts under any Existing Agreements to
be assigned to Buyer which are received by Seller prior to the Closing Date that
relates to periods after Closing also shall be prorated as of the Closing Date.
               (viii) Reconciliation of Tenant Pass-Throughs. If the annual
reconciliation of tenant pass-throughs for the 2005 calendar year results in
there being amounts due and payable by the tenants under the Existing Leases,
Buyer will collect such amounts and pay Seller’s share of same over to Seller
promptly upon Buyer’s receipt. If such reconciliation

- 9 -



--------------------------------------------------------------------------------



 



results in there being refunds due and payable to Tenants on account of the pass
through of specifically designated expenses incurred during Seller’s period of
ownership, Seller will pay to Buyer Seller’s share of the amount of any such
documented pass-through of expenses promptly upon receipt of a written request
therefor from Buyer, whereupon Buyer will promptly disburse the appropriate
refunds to the Tenants. Seller and Buyer will each share in such payments
received from or owed to Tenants in the proportion in which each bore the
expenses for which such sums are received or owed, as applicable.
               (ix) Accounting. From the Closing Date until such time as Seller
shall have received in full all sums which are potentially payable to it as
provided in this Paragraph 6(a), Buyer shall provide Seller a quarterly
accounting of all sums received and/or paid by Buyer under any of the Existing
Leases and Existing Agreements.
               (x) Preliminary Closing Adjustment. Seller and Buyer shall
jointly prepare a preliminary Closing Statement on the basis of the Existing
Leases, Existing Agreements, Existing Loan, real estate taxes and other sources
of income and expenses, taking into account all adjustments under this
Paragraph 6, and shall deliver such preliminary Closing Statement to the Title
Company on or prior to the Closing Date. The preliminary Closing Statement and
the apportionments and/or pro rations reflected therein shall be based upon
actual figures to the extent available. If any of the apportionments and/or pro
rations cannot be calculated accurately based on actual figures on the Closing
Date, then (other than with respect to determination of real estate taxes that
shall be computed as set forth in Clause (vi) above) they shall be calculated
based on Seller’s and Buyer’s good faith estimates thereof, subject to
reconciliation as hereinafter provided.
               (xi) Post-Closing Reconciliation. If there is an error on the
preliminary Closing Statement or, if after the actual figures are available as
to any items that were estimated on the preliminary Closing Statement
(including, without limitation, real estate taxes that were computed in
accordance with Clause (vi) above), it is determined that any actual pro ration
or apportionment varies from the amount thereof reflected on the preliminary
Closing Statement, the pro ration or apportionment shall be adjusted based on
the actual figures as soon as feasible. Either party owing the other party a sum
of money based on such subsequent pro ration(s) shall promptly pay said sum to
the other party. All prorations and reconciliations shall be final after the
date which is eighteen (18) months following the Closing.
          (b) Tenant Security Deposits. After the expiration of the Inspection
Period, Seller shall not apply any security deposits held (including drawing on
any letter of credit posted as a security deposit) under Existing Leases in
respect of defaults by tenants under the applicable Leases without Buyer’s
consent, which consent shall not be unreasonably withheld. At Closing, Buyer
shall receive a credit for all cash security deposits, and accrued interest
payable to tenants, then held by or for Seller under the Existing Leases, as
shown on Exhibit “O” hereto. Seller shall be entitled to retain any
administrative fee to which Seller may be entitled with respect to the Security
Deposits for periods prior to the Closing. In the event any Security Deposits
shall have been deposited with Seller in a form other than cash (e.g. letter of
credit), Seller shall satisfy its obligations hereunder with respect to such
Security Deposit by delivering to Buyer an assignment of such Security Deposit
to Buyer with written instructions to the issuer of such r(s) to effect a
transfer of any non-cash Security Deposits shall be paid by Seller. To the
extent that

- 10 -



--------------------------------------------------------------------------------



 



any security deposit (to be so transferred) which is comprised of a letter of
credit is not transferable as of the Closing, Seller and Buyer shall cooperate
with each other following the Closing so as to transfer the same to Buyer or to
obtain a replacement letter of credit with respect thereto in favor of Buyer
and, in either case, Buyer shall upon receipt thereof assume Seller’s
obligations with respect to such security deposit pursuant to an assumption
agreement reasonably acceptable to Seller and Buyer. Until any such letter of
credit shall be transferred or replaced, from and after the Closing Seller shall
hold the same for the benefit of Buyer and shall draw upon the same and deliver
the proceeds to Buyer or return the same to the applicable tenant, in each case
upon Buyer’s written request, provided that Seller is legally permitted to do so
and same does not require Seller to make an untrue statement or representation,
and Buyer shall indemnify and hold harmless Seller from and against any and all
loss, cost, damage, liability or expense (including, without limitation,
reasonable attorney’s fees, court costs and disbursements) incurred by Seller as
a result of any such actions taken by Seller at Buyer’s request. Buyer will
cause all security deposits to be maintained after Closing in accordance with
the requirements of applicable law and shall indemnify and defend Seller and the
Seller’s Property Manager from all claims of tenants with respect to the
security deposits actually delivered to Buyer or for which Buyer received a
credit at Closing to the extent provided in Exhibit “F” attached hereto.
          (c) Utility Readings. Seller shall use reasonable efforts to obtain
readings of the water and electric meters on the Premises (other than meters
measuring utility consumption for which any tenants are solely liable) to a date
no sooner than five (5) days prior to the Closing Date. At or prior to Closing,
Seller shall pay all charges based upon such meter readings. However, if after
reasonable efforts Seller is unable to obtain readings of any meters prior to
Closing, Closing shall be completed without such readings and upon the obtaining
thereof after Closing, Seller shall pay the charges incurred prior to Closing as
reasonably determined by Seller and Buyer based upon such readings.
          (d) Reimbursements. At Closing, Buyer shall reimburse Seller for all
leasing commissions and tenant costs actually paid by Seller: (i) for leases (or
modifications or amendments thereof) executed after the date hereof and prior to
Closing (including those executed after the expiration of the Inspection Period
which are approved or deemed approved by Buyer under Section 5(a)), and (ii) as
a result of any renewal, extension or expansion of Existing Leases exercised
between the date hereof and the Closing Date (including those executed after the
expiration of the Inspection Period and which are approved or deemed approved by
Buyer or as to which the lessor’s consent is not required). Seller shall provide
Buyer with invoices and evidence of payment of such costs. Buyer shall timely
pay, after the Closing Date, and shall indemnify, defend and hold Seller
harmless with respect to, all installments of leasing commissions payable to
Seller’s Property Manager and any other broker and tenant costs which become due
and payable after the Closing Date (x) for leases (or modifications or
amendments thereof) executed after the date hereof (including those leases (or
modifications or amendments thereof) executed after the expiration of the
Inspection Period which are approved or deemed approved by Buyer), and (y) as a
result of any renewal, extension or expansion of Existing Leases exercised
between the date hereof and the Closing Date (including any renewal, extension
or expansion of Existing Leases exercised after the expiration of the Inspection
Period which are approved or deemed approved by Buyer or as to which the
lessor’s consent is not required). In addition, Buyer shall assume
responsibility for and timely pay, after the Closing Date, and shall indemnify
defend and

- 11 -



--------------------------------------------------------------------------------



 



hold Seller harmless with respect to, all leasing commissions and tenant
improvement costs set forth on Exhibit “G” for which and to the extent Buyer
receives a credit at Closing.
          (e) Existing Loan Charges. Seller shall pay all monthly installments
of principal and interest and other charges due and payable in respect of the
Existing Loan (as hereinafter defined) prior to the Closing Date. Interest is
payable under the Existing Loan in arrears. Buyer shall receive a credit for
interest that is due but unpaid as of the Closing Date in respect of the
Existing Loan. Seller shall receive a credit in the amount of all escrows,
reserves and other amounts held by Lender (as hereinafter defined) in connection
with the Existing Loan to the extent the same remain on deposit for the benefit
of Buyer after Closing.
          (f) Survival. The provisions of this Paragraph 6 shall survive Closing
and delivery of the Deed.
     7. Closing Costs.
          (a) Buyer’s Costs. Buyer shall pay: (i) the costs of its counsel,
architect, engineers and other professionals and consultants, (ii) any recording
and filing fees (including the filing fee for the Deed, but not including
documentary stamp taxes and surtaxes imposed by each of the State of Florida and
Miami-Dade County, Florida upon the recording of the Deed), (iii) the costs of
the FATIC Title Commitment, title insurance policies and any endorsements
thereto to be issued at Closing; (iv) the cost of obtaining the Survey Plans,
(v) any and all costs associated with the Assumption Approval including, without
limitation, legal fees, assumption fees, documentary stamp taxes and intangible
taxes imposed in connection with such assumption, all costs and expenses
required to be paid by “Borrower” or any “Transferee” (each, as defined in the
Existing Mortgage (as hereinafter defined)) pursuant to Section 8.3(a) of the
Existing Mortgage, a copy of which is attached hereto as Exhibit “N”, and other
costs and expenses of Seller and Lender in connection therewith, and (vi) any
mortgage recording fees and documentary stamp taxes and intangible taxes imposed
on any mortgage financing which Buyer may obtain in connection with its
acquisition of the Properties.
          (b) Seller’s Costs. Seller shall pay: (i) the costs of its counsel and
other professionals and consultants; (ii) the commissions, if any, to be paid by
Seller to the “Disclosed Brokers” pursuant to Paragraph 20 hereof, (iii) all
documentary stamp taxes and surtaxes imposed by each of the State of Florida and
Miami — Dade County, Florida upon the recording of the Deed and (iv) all sales
taxes attributable to rents collected by Seller under the Existing Leases prior
to the Closing Date.
     8. Municipal Improvements/Notices.
          (a) Assessments. Subject to subparagraph (a)(vi) of Paragraph 6 of
this Agreement, Buyer shall pay all unpaid installments becoming due on or after
the Closing Date in respect of assessments against the Premises or any part
thereof for improvements or other work (including any fines, interest or
penalties thereon due to the non payment thereof), and shall indemnify, defend
and save Seller and the Seller’s Property Manager harmless from any claims
therefor or any liability, loss, cost or expenses arising therefrom.

- 12 -



--------------------------------------------------------------------------------



 



          (b) Survival. The provisions of this Paragraph 8 shall survive Closing
and delivery of the Deed.
     9. Seller’s Representations.
          (a) Seller hereby represents to Buyer, as of the date hereof, as
follows:
               (i) Organization. Seller and its managing member are limited
liability companies, duly organized and validly existing under the laws of the
State of Delaware, and each has all requisite limited liability company power
and authority to carry on its business as now conducted.
               (ii) Authorization. Seller has the limited liability company
power and authority to enter into and perform this Agreement and the
transactions contemplated hereby, and Seller has duly authorized the execution
of this Agreement. The execution and delivery of this Agreement by Seller and
the consummation by Seller of the transactions contemplated by this Agreement
will not: (i) conflict with or violate the organizational documents of Seller,
(ii) to Seller’s knowledge violate any judgment, order, injunction, decree,
regulation or ruling of any court or governmental entity, or (ii) subject to
Paragraph 29 of this Agreement, conflict with or constitute a default under any
note or other evidence of indebtedness, any mortgage, deed of trust or
indenture, or any other material agreement or instrument to which Seller is a
party or by which Seller is bound.
               (iii) No Condemnation. To Seller’s knowledge, there are no
existing or pending condemnation proceedings or deeds in lieu of condemnation
affecting the Premises. Seller shall have the right to update the representation
and warranty set forth in this Paragraph to reflect any condemnation or pending
condemnation proceedings of which Seller becomes aware after the Effective Date,
subject to subparagraph (c)(ii) of Paragraph 22 of this Agreement, in which case
the provisions of Paragraph 17 shall control.
               (iv) Existing Leases. (1) Exhibit “D” annexed hereto lists all of
the Existing Leases, including all modifications and amendments thereto, in
effect as of the date hereof, and (2) to Seller’s knowledge there are no unpaid
installments of leasing or brokerage commissions that are payable by the
landlord under the Existing Leases or pursuant to any brokerage agreements,
after Closing with respect to the initial term of Existing Leases (and renewals,
extensions or expansions thereof) entered into (or, in the case of renewals,
extensions or expansions, exercised) prior to the date hereof, other than as set
forth on Exhibit “G” hereto. Seller shall have the right to update the
representation and warranty set forth in this Paragraph to reflect Existing
Leases entered into, terminated or modified after the Effective Date in
accordance with this Agreement, subject to subparagraph (c)(ii) of Paragraph 22
of this Agreement. Seller shall make available to Buyer true, correct and
complete copies of all of the Existing Leases. Except as set forth on Exhibit
“D”, Seller has not received nor delivered any written notice asserting a
material default under any of the Existing Leases which remains uncured. Seller
shall have the right to update the representation and warranty set forth in the
foregoing sentence; provided, however, that if any such update by Seller renders
that portion of the representation and warranty in the foregoing sentence
relating to material defaults on the part of Seller under Existing Leases untrue
in any material respect, the condition set forth in

- 13 -



--------------------------------------------------------------------------------



 



Paragraph 12(a)(ii) below shall be deemed unsatisfied, and Buyer shall have the
rights described in Paragraph 22(c)(ii) below. Seller has not entered into any
brokerage and leasing commission agreements relating to the Existing Leases
other than that certain management and leasing agreement with Seller’s Property
Manager, a copy of which has been provided to Buyer.
               (v) Litigation. There is no pending or, to Seller’s knowledge,
threatened, litigation against Seller with respect to the Properties except as
set forth on Exhibit “I” hereto not covered by insurance. Seller shall have the
right to update the representation and warranty set forth in this Paragraph to
reflect any pending or threatened litigation against Seller with respect to the
Properties of which Seller becomes aware after the Effective Date, subject to
subparagraph (c)(ii) of Paragraph 22 of this Agreement.
               (vi) Existing Agreements. Exhibit “E” annexed hereto lists all of
the Existing Agreements in effect as of the date hereof. Seller shall make
available to Buyer true, correct and complete copies of all Existing Agreements.
Seller shall have the right to update the representation and warranty set forth
in this Paragraph to reflect Existing Agreements entered into, terminated or
modified after the Effective Date in accordance with this Agreement, subject to
subparagraph (c)(ii) of Paragraph 22 of this Agreement.
               (vii) FIRPTA. Seller is not a “foreign person” or “foreign
corporation” as those terms are defined in the Code and the regulations
promulgated thereunder.
               (viii) Bankruptcy. Seller has not: (A) commenced a voluntary
case, or had entered against it a petition, for relief under the federal
bankruptcy code or any similar petition, order or decree under any federal or
state law or statute relative to bankruptcy, insolvency or other relief for
debtors, (B) caused, suffered or consented to the appointment of a receiver,
trustee, administrator, conservator, liquidator or similar official in any
federal, state or foreign judicial or non-judicial proceedings, to hold,
administer and/or liquidate all or substantially all of its property, or
(C) made an assignment for the benefit of creditors.
               (ix) Seller not a “Prohibited Person”. Seller is not a person or
an entity described by Section 1 of the Executive Order (No. 13,224) Blocking
Property and Prohibiting Transactions With Persons Who Commit, Threaten to
Commit, or Support Terrorism, 66 Fed. Reg. 49,079 (September 24, 2001), and does
not engage in any dealings or transactions, and is not otherwise associated,
with any such person or entities.
               (x) Rent Roll. The rent roll annexed hereto as Exhibit “O” (the
“Rent Roll”) is true, correct and complete in all material respects. Seller
shall have the right to update the representation and warranty set forth in this
Paragraph, subject to subparagraph (c)(ii) of Paragraph 22 of this Agreement.
               (xi) Certiorari Proceedings. To Seller’s knowledge, except as
provided on Exhibit “Q” attached hereto and made a part hereof, there are no
currently pending tax certiorari proceedings for the Property.
               (xii) Employees. There are not any employees of the Seller
employed in connection with the operation and/or maintenance of the Property.

- 14 -



--------------------------------------------------------------------------------



 



               (xiii) Collective Bargaining Agreements. Seller has not entered
into any collective bargaining agreements between the Seller and any labor
organization which are applicable to the operation and/or management of the
Property.
               (xiv) Loan Default. Seller has not received any written notice of
default under the Loan Documents.
               (xv) Tenant Inducement Costs. Except as set forth in the Leases,
no Tenant Inducement Costs are payable with respect to any of the Leases. For
purposes hereof, the term “Tenant Inducement Costs” shall mean any out-of-pocket
payments required under a Lease to be paid by the landlord thereunder to or for
the benefit of the tenant thereunder which is in the nature of a tenant
inducement including specifically, without limitations, tenant improvement
costs, lease buyout costs and moving, design, refurbishment and club membership
allowances.
               (xvi) To Seller’s actual knowledge, Seller has received no
written notice from any governmental authority having jurisdiction claiming that
the Premises are presently in violation of any applicable law, ordinance or
regulation which remains uncured.
               (xvii) To Seller’s actual knowledge, Seller has received no
written notice from any governmental authority having jurisdiction claiming that
any environmental condition existing on the Premises requires remediation by the
owner of the Premises under currently effective law and which remains uncured.
          (b) All references in this Paragraph 9 or elsewhere in this Agreement
and/or in any other document or instrument executed by Seller in connection with
or pursuant to this Agreement, to "Seller’s knowledge” or "to the knowledge of
Seller” and words of similar import shall refer solely to facts within the
actual knowledge as of the date of this Agreement and as of the Closing Date, as
applicable (without independent investigation or inquiry) of Robert J. Hughes of
GE Asset Management Incorporated and Fabienne Nelson of Seller’s Property
Manager and shall not be construed to refer to the knowledge of any other
employee, officer, director, shareholder or agent of Seller or any affiliate of
Seller, and shall in no event be deemed to include imputed or constructive
knowledge. Mr. Hughes is responsible for asset management with respect to the
portfolio of real estate assets (including the Premises) for which GE Asset
Management Incorporated acts as investment advisor. Ms. Nelson is a Senior Real
Estate Manager for CB Richard Ellis, responsible for day-to-day management of
the Premises.
     10. Seller’s Additional Covenants.
          (a) Operations. From the date of this Agreement until the Closing
Date, Seller shall:
               (i) use commercially reasonable efforts to cause the Property to
be operated in a manner consistent in all material respects with current
practice, and consistent in all material respects with the terms and conditions
of this Agreement; and

- 15 -



--------------------------------------------------------------------------------



 



               (ii) not remove (other than on a temporary basis) any Personal
Property from the Improvements except for the purpose of repair and replacement
thereof, in which event such items of Personal Property will be repaired or
replaced with items of similar quality and value of the item of Personal
Property being replaced.
          (b) Existing Loan. From and after the Effective Date through the
Closing Date, Seller shall not enter into any modification of the Existing Loan
Documents without Buyer’s consent, which consent may be given or withheld in
Buyer’s sole discretion.
          (c) Additional Negative Covenants. From the Effective Date through
Closing Seller shall (i) not accept any rent from tenants more than thirty
(30) days in advance; (ii) refrain from marketing, selling, refinancing,
transferring or further encumbering the Property, or modifying any Permitted
Exceptions; (iii) promptly deliver to Buyer copies of any notices received by
Seller from any governmental authority with respect to the Premises; (iv) not
perform any alterations to the Premises except as required by an Existing Lease;
(v) promptly deliver to Buyer copies of any notices of default received by
Seller with respect to the Existing Loan, the Existing Leases and Contracts;
(vi) refrain from changing or attempting to change the permitted uses, zoning
designation or entitlements applicable to the Premises; and (vii) make the
payments required by the Existing Loan Documents and not make any voluntary
principal prepayments of the Existing Loan Documents (i.e., no principal
payments greater than those mandatory payments presently required by the
Existing Loan Documents).
     11. Buyer Representations. Buyer hereby represents to Seller, as of the
date hereof as follows:
          (a) Organization. Buyer is a limited partnership, duly organized and
validly existing under the laws of the State of Delaware and has all requisite
power and authority to carry on its business as now conducted.
          (b) Authorization. Buyer has the requisite power and authority to
enter into and perform this Agreement and the transactions contemplated hereby
and Buyer has duly authorized the execution of this Agreement. The execution and
delivery of this Agreement by Buyer and the consummation by Buyer of the
transactions contemplated by this Agreement will not: (i) conflict with or
violate the organizational documents of Buyer, (ii) to Buyer’s knowledge violate
any judgment, order, injunction, decree, regulation or ruling of any court or
governmental entity or (iii) conflict with or constitute a default under any
note or other evidence of indebtedness, any mortgage, deed of trust or
indenture, or any other material agreement or instrument to which Buyer is a
party or by which Buyer is bound.
          (c) Litigation. There are no legal actions, suits or similar
proceedings pending and served upon Buyer, or to Buyer’s knowledge, threatened
against Buyer, which if adversely determined, would adversely affect Buyer’s
ability to consummate the transactions contemplated by this Agreement.
          (d) ERISA. Buyer is not acquiring the Premises or the Personal
Property with the assets of an employee benefit plan as defined in Section 3(3)
of the Employee Retirement Income Security Act of 1974 (“ERISA”).

- 16 -



--------------------------------------------------------------------------------



 



          (e) Bankruptcy. Buyer has not (i) commenced a voluntary case, or had
entered against it a petition, for relief under the federal bankruptcy code or
any similar petition, order or decree under any federal or state law or statute
relative to bankruptcy, insolvency or other relief for debtors, (ii) caused,
suffered or consented to the appointment of a receiver, trustee, administrator,
conservator, liquidator or similar official in any federal, state or foreign
judicial or non-judicial proceedings, to hold, administer and/or liquidate all
or substantially all of its property, or (iii) made an assignment for the
benefit of creditors.
          (f) Buyer not a “Prohibited Person”. Buyer is not a person or an
entity described by Section 1 of the Executive Order (No. 13,224) Blocking
Property and Prohibiting Transactions With Persons Who Commit, Threaten to
Commit, or Support Terrorism, 66 Fed. Reg. 49,079 (September 24, 2001), and does
not engage in any dealings or transactions, and is not otherwise associated,
with any such person or entities.
     12. Conditions Precedent to Closing.
          (a) Buyer shall not be obligated to close under this Agreement unless
each of the following conditions shall be satisfied or waived by Buyer on or
prior to the Closing Date:
               (i) Title Policy. The Title Company shall be prepared to issue,
upon payment of the title premium and charges therefor, a standard form Owner’s
Title Policy in the amount of the Purchase Price in accordance with the Title
Commitment subject only to the Permitted Encumbrances and otherwise as described
in and in accordance with Paragraph 4(a) of this Agreement (the “Title Policy”).
               (ii) Accuracy of Representations. The representations made by
Seller in this Agreement (as modified by any modifications and updates permitted
by Paragraph 9) shall be true and correct in all material respects as of the
Closing Date.
               (iii) Execution and Delivery of Documents. Seller shall have
executed and delivered to Buyer all of the documents required of Seller under
this Agreement.
               (iv) Tenant Estoppel Certificates. Seller shall have delivered to
Buyer, at or before Closing, a written statement from (x) each tenant occupying
not less than 20,000 rentable square feet of the Premises (each, a “Major
Tenant”) and (y) a sufficient number of other tenants (the “Non-Major Tenants”)
occupying, in the aggregate, rentable square footage of the Premises which, when
taken together with the rentable square footage occupied by the Major Tenants,
is not less than 85% (the “Estoppel Percentage”) of the total rentable square
footage of the Premises occupied by tenants under the Existing Leases, in each
instance of (x) and (y) in substantially the form of, and as qualified by, the
form of tenant estoppel certificate set forth on Exhibit “H” attached hereto and
made a part hereof or in the form required to be provided by a tenant under its
Existing Lease (“Tenant Estoppel Certificate”). In determining whether the
foregoing requirement has been satisfied, Buyer agrees not to object to (i) any
non-material (as determined in Buyer’s reasonable judgment) qualifications or
modifications which a tenant may make to the form of Tenant Estoppel Certificate
and (ii) any modification to a Tenant Estoppel Certificate to conform it to the
form of tenant estoppel the tenant is required to give under its lease. If
Seller does not obtain a Tenant

- 17 -



--------------------------------------------------------------------------------



 



Estoppel Certificate from a sufficient number of Non-Major Tenants to meet the
Estoppel Percentage, Seller may, at its sole option, elect to: (i) adjourn the
Closing for a period not to exceed ten (10) days to continue its efforts to
obtain Tenant Estoppel Certificates and/or (ii) execute estoppel certificates,
in the form of Exhibit “H” hereto, mutatis mutandis, with respect to any of the
Existing Leases for which Tenant Estoppel Certificates were not obtained in
order to satisfy the estoppel requirements of this subparagraph (a)(iv);
provided, that Seller may provide such estoppel certificates with respect to no
more than ten percent (10%) of the space leased in the Premises and only for
tenants that are not Major Tenants. If any tenant indicates in its Tenant
Estoppel Certificate that it has a claim which would entitle it to set-off the
amount of the claim against rent due under its lease and the amount of such
claim is ascertainable, Seller shall have the right, at its sole option, to give
Buyer a credit against the cash portion of the Purchase Price in the amount of
the claim or to deliver an indemnity, reasonably acceptable to Buyer, with
respect thereto, in which event, Buyer shall complete Closing and take subject
to such claim. Notwithstanding the foregoing provisions of this subparagraph
(a)(iv), Seller agrees to request a Tenant Estoppel Certificate from each of the
tenants under the Existing Leases. Seller’s failure to obtain a Tenant Estoppel
Certificate from each Major Tenant or to otherwise satisfy the Tenant Estoppel
Percentage shall not constitute a default by Seller hereunder. In the event of
such failure, Buyer’s sole remedy shall be to either (x) waive the estoppel
requirement and proceed to Closing without any abatement in the Purchase Price
or (y) terminate this Agreement and receive a return of the Deposit.
               (v) Assumption Approval. The Assumption Approval is obtained.
               (vi) No Default. Seller shall not be in default hereunder.
               (vii) Lender Estoppel Certificate. At or before Closing Buyer
shall have received an agreement or certificate from Lender in respect of the
Loan (“Lender Estoppel Certificate”) containing, in all material respects, the
statements set forth on Exhibit “P” attached hereto and made a part hereof. In
determining whether this condition has been satisfied, Buyer agrees not to
object to (i) any non-material qualifications or modifications which Lender may
make to the statements set forth on Exhibit “P” (it being understood and agreed
that knowledge qualifications shall not be deemed to be material) and (ii) any
modification to such statements to conform it to the statements contained in
Lender’s standard form of Lender Estoppel Certificate. Seller’s failure to
obtain a Lender Estoppel Certificate shall not constitute a default by Seller
hereunder. In the event of such failure, Buyer’s sole remedy shall be to either
(x) waive the estoppel requirement and proceed to Closing without any abatement
in the Purchase Price or (y) terminate this Agreement and receive a return of
the Deposit.
          (b) Seller shall not be obligated to close under this Agreement unless
each of the following conditions shall be satisfied or waived by Seller prior to
the Closing Date:
               (i) Accuracy of Representations. The representations made by
Buyer in this Agreement shall be true and correct in all material respects as of
the Closing Date.
               (ii) No Default. Buyer shall not be in default hereunder.

- 18 -



--------------------------------------------------------------------------------



 



               (iii) Assumption Approval. The Assumption Approval is obtained
and Seller is released by Lender from any and all responsibilities and
obligations under the Existing Loan Documents arising from and after the Closing
Date.
               (iv) Execution and Delivery of Documents. Buyer shall have
executed and delivered to Seller all of the documents required of Buyer under
this Agreement.
     13. Deliveries at Closing.
          (a) Seller’s Deliveries. On the Closing Date, Seller shall deliver to
Buyer or to the Title Company, the following:
               (i) Deed. A special warranty deed with respect to the Premises,
in substantially the form attached hereto as Exhibit “J” (the “Deed”), subject
only to the Permitted Encumbrances.
               (ii) Bill of Sale. A bill of sale with respect to the Personal
Property, in substantially the form attached hereto as Exhibit “K” (the “Bill of
Sale”).
               (iii) Assignment and Assumption of Leases. An omnibus assignment
and assumption agreement with respect to the Existing Leases in the form of
Exhibit “F” hereto (the “Assignment and Assumption of Leases”).
               (iv) General Assignment and Assumption Agreement. An omnibus
general assignment and assumption agreement with respect to the Existing
Agreements in substantially the form of Exhibit “F-1” hereto (the “General
Assignment and Assumption Agreement”).
               (v) Authority Documents. An authorizing resolution and an
incumbency certificate to evidence the authority of the signatory for Seller.
               (vi) FIRPTA Certification. A certification in the form attached
hereto as Exhibit “L” with respect to compliance with the Foreign Investment in
Real Property Tax Act (Internal Revenue Code Sec. 1445, as amended, and the
regulations issued thereunder).
               (vii) Estoppel Certificates. The Tenant Estoppel Certificates
referred to in Paragraph 12(a) above, to the extent received by Seller.
               (viii) Tenant Notices. Written notice from Seller to each tenant
of the Premises under the Existing Leases in substantially the form attached
hereto as Exhibit “M”.
               (ix) Keys. To the extent in Seller’s possession or the possession
of Seller’s Property Manager, all keys, codes and other security devices for
each parcel of the Property.
               (x) Original Documents. The originals (to the extent in Seller’s
possession or the possession of Seller’s Property Manager) or, if unavailable,
copies, of all Existing Leases, Existing Loan Documents and the Existing
Agreements and (to the extent in

- 19 -



--------------------------------------------------------------------------------



 



Seller’s possession or the possession of Seller’s Property Manager) copies of
as-built plans and specifications for the Improvements, permits, licenses and
other agreements and approvals relating to the maintenance and operation of the
Properties.
               (xi) Closing Statement. A preliminary Closing Statement, mutually
acceptable to Buyer and Seller.
               (xii) Bringdown Certificate. A written statement by Seller
acknowledging that all of the representations made by Seller hereunder are true
and correct in all material respects as of the date of Closing, or noting any
exceptions, provided that any exceptions may give rise to Buyer’s rights under
Paragraph 22 of this Agreement.
               (xiii) Rent Roll. An update of the Rent Roll to a date no earlier
than one (1) week prior to the Closing Date.
               (xiv) Lender Estoppel Certificate; SNDAs. The Lender Estoppel
Certificate referred to in Paragraph 12(a), and any subordination,
non-disturbance and attornment agreements (“SNDAs”) executed by tenants, to the
extent received by Seller; provided, however, in no event shall Seller’s or
Buyer’s failure to obtain SNDAs from tenants be a condition to Closing.
               (xv) Other Documents. Any other documents which Seller is
obligated to deliver to Buyer pursuant to this Agreement.
               (xvi) Personal Property. The Personal Property, including all
building supplies and fuel then on hand which are owned by Seller.
               (xvii) Books and Records. All books and records at the Premises
held by or for the account of Seller, other than Excluded Documents and any
books and records owned by Seller’s Property Manager.
     Location at the Premises on the date of Closing of any of the materials
referred to in clauses (ix), (x) and (xvi) of this subparagraph (a) shall be
deemed delivery to Buyer.
          (b) Buyer’s Deliveries. On the Closing Date, Buyer will deliver to
Seller or to the Title Company, the following:
               (i) Assignment and Assumption of Leases. The Assignment and
Assumption of Leases.
               (ii) General Assignment and Assumption Agreement. The General
Assignment and Assumption Agreement.
               (iii) Authority Documents. An authorizing resolution and an
incumbency certificate, and such other documents as may be reasonably necessary
to evidence the authority of Buyer and the authority of the signatory for Buyer.

- 20 -



--------------------------------------------------------------------------------



 



               (iv) Purchase Price. The balance of the Purchase Price payable at
Closing.
               (v) Closing Statement. A preliminary Closing Statement, mutually
acceptable to Buyer and Seller.
               (vi) Transfer Tax Return. Any Real Property Transfer Tax Return
for the Deed;
               (vii) Bringdown Certificate. A written statement by Buyer
acknowledging that all of the representations made by Buyer hereunder are true
and correct in all material respects as of the date of Closing.
               (viii) Other Documents. Any other documents which Buyer is
obligated to deliver to Seller pursuant to this Agreement or that may be
requested by the Title Company in order to issue the Title Policy or by Lender
in connection with the Assumption Approval.
     14. Default.
          (a) Buyer Default. If Buyer defaults under this Agreement at or prior
to the Closing Date by failing to complete Closing in accordance with the terms
of this Agreement, then the Deposit shall immediately be paid to Seller by the
Escrowee and shall be retained by Seller as liquidated damages and not as a
penalty. The retention of the Deposit shall be Seller’s sole and exclusive
remedy in the event of such default by Buyer at or prior to the Closing Date,
and Seller in such event hereby waives any right to recover the balance of the
Purchase Price. Seller and Buyer agree that the actual damages to Seller in the
event of such breach are impractical to ascertain as of the date of this
Agreement and the amount of the Deposit is a reasonable estimate thereof. Upon
payment of the Deposit to Seller as liquidated damages, this Agreement shall
(except as herein otherwise expressly provided) be and become null and void and
all copies will be surrendered to Seller. Nothing contained in this Paragraph
14(a) shall be deemed to limit Seller’s rights against Buyer by reason of the
indemnity obligations of Buyer to Seller set forth in this Agreement which shall
survive the termination of this Agreement.
          (b) Seller Default. If the sale of the Properties is not consummated
because of a default under this Agreement on the part of Seller, Buyer, as its
sole and exclusive remedy, may either (i) terminate this Agreement in its
entirety by delivery of notice of termination to Seller, whereupon the Deposit
shall be immediately returned to Buyer and, if Seller’s default was willful,
Buyer shall be entitled to be reimbursed by Seller for actual third-party costs
(as evidenced by paid invoices therefor) incurred by Buyer in connection with
this Agreement and Buyer’s due diligence activities hereunder, up to a maximum
reimbursement of $200,000.00, or (ii) continue this Agreement pending Buyer’s
action for specific performance hereunder provided appropriate proceedings are
promptly commenced by Buyer and prosecuted with diligence and continuity.
Nothing contained in this Paragraph 14(b) shall be deemed to limit Buyer’s
rights against Seller in connection with any obligations of Seller that survive
Closing.

- 21 -



--------------------------------------------------------------------------------



 



     15. Notices; Computation of Periods.
          (a) Notices. All notices given by either party to the other shall be
in writing and shall be sent either: (i) by United States Postal Service
registered or certified mail, postage prepaid, return receipt requested, or
(ii) by prepaid nationally recognized overnight courier service for next
business day delivery, addressed to the other party at the following addresses
listed below or (iii) via telecopier or facsimile transmission to the facsimile
numbers listed below; provided, however, that if such communication is given via
telecopier or facsimile transmission, an original counterpart of such
communication shall concurrently be sent in the manner specified in subparagraph
(ii) above. Addresses and facsimile numbers of the parties are as follows:
As to Seller:
c/o GE Asset Management Incorporated
3003 Summer Street
P.O. Box 7900
Stamford, Connecticut 06905
Attention: Mr. Robert J. Hughes
Fax: (203) 356-3059
with copies at the same time to:
GE Asset Management Incorporated
3003 Summer Street
P.O. Box 7900
Stamford, Connecticut 06905
Attention: Leanne R. Dunn, Esq.
Fax: (203) 356-4608
-and-
Wolf, Block, Schorr and Solis-Cohen LLP
1650 Arch Street, 22nd Floor
Philadelphia, PA 19103-2097
Attention: James R. Williams, Esq.
Fax: (215) 405-3732
As to Buyer:
c/ o Hines Interests Limited Partnership
70 W. Madison Street, Suite 440
Chicago, Illinois 60602
Attnetion: Thomas Danilek
Fax: (312) 419-4900

- 22 -



--------------------------------------------------------------------------------



 



with a copy at the same time to:
Baker Botts L.L.P.
2001 Ross Avenue
Dallas, Texas 75201
Attntion: Jonathan W. Dunlay
Fax: (214) 661-4711
As to Escrowee:
First American Title Insurance Company
National Commercial Services Division
13450 West Sunrise Boulevard
Suite 300
Sunrise, Florida 33323
Attention: Barry S. Smith, Esquire
Fax: (954) 838-8663
or to such other address as the respective parties may hereafter designate by
notice in writing in the manner specified above. Any notice may be given on
behalf of any party by its counsel. Notices given in the manner aforesaid shall
be deemed sufficiently served or given for all purposes under this Agreement
upon the earliest of (i) actual receipt (including receipt of a facsimile copy,
but only if an original of such facsimile is properly sent by overnight courier
as provided above) or refusal by the addressee, or (ii) three days following the
date such notices, demands or requests shall be deposited in any Post Office, or
branch Post Office regularly maintained by the United States Government, or
(iii) one business day after delivered to the overnight courier service, as the
case may be.
          (b) Computation of Periods. If the final day of any period of time in
any provision of this Agreement falls upon a Saturday, Sunday or a holiday
observed by federally insured banks in the State in which the Premises is
located or by the United States Postal Service, then, the time of such period
shall be extended to the next day which is not a Saturday, Sunday or holiday.
Unless otherwise specified, in computing any period of time described in this
Agreement, all days shall be counted including Saturdays, Sundays and holidays;
provided however that the day of the act or event after which the designated
period of time begins to run is not to be included and the last day of the
period is so computed is to be included, unless such last day is a Saturday,
Sunday or holiday in which event the period shall run until 5:00 pm of the next
day which is neither a Saturday, Sunday or holiday.
     16. Fire or Other Casualty.
          (a) Casualty Insurance. Seller agrees to maintain in effect until the
Closing Date the casualty insurance policies currently being maintained by
Seller and in effect with respect to the Premises, (or substitute policies in
equal or greater amounts) and shall deliver to Buyer, upon request, reasonable
evidence of same including certificates of such insurance.

- 23 -



--------------------------------------------------------------------------------



 



          (b) Casualty Damage. If any portion of the Premises shall be damaged
or destroyed by fire or other casualty between the date of this Agreement and
the Closing Date, Seller shall give written notice thereof to Buyer. Subject to
the right to terminate this Agreement in accordance with subparagraph (c) below,
the obligation of Buyer to complete Closing under this Agreement shall in no way
be voided or impaired by reason thereof, and Buyer shall be required to accept
the Premises and the Personal Property in their then damaged condition without
abatement of the Purchase Price. In such case, the proceeds of all fire and
extended coverage insurance policies attributable to the Premises or the
Personal Property received by Seller prior to the Closing Date and not used by
Seller for the protection or emergency repairs to the Premises and the Personal
Property (and Buyer hereby authorizes Seller to use the proceeds for such
purposes) shall be disbursed by Seller to Buyer at Closing; and all unpaid
claims under such insurance policies attributable to the Premises and Personal
Property shall be assigned by Seller to Buyer on the date of Closing and Buyer
shall receive a credit at Closing equal to the amount of any deductibles in
respect thereof. There shall be no reduction in the Purchase Price by reason of
such unpaid claim.
          (c) Right of Termination. Notwithstanding any of the preceding
provisions of this Paragraph 16, if substantial damage shall occur to the
buildings on the Premises by fire or other insured casualty prior to the Closing
Date, Buyer shall have the right to terminate this Agreement by written notice
to the Seller. If Buyer desires to terminate this Agreement pursuant to this
subparagraph (c) Buyer must give a written notice of termination to Seller
within ten (10) days after Seller’s notice to Buyer of the occurrence of the
casualty. Upon such termination of this Agreement, neither party shall have any
further rights or obligations hereunder (except the indemnity obligations of
Buyer to Seller set forth in this Agreement which shall survive the termination
of this Agreement and except for any default by Buyer which may have occurred
prior thereto). Substantial damage shall mean (i) such damage that would cost,
in the judgment of an independent third-party real estate professional retained
by Seller, at least $10,000,000.00 to repair one or more of the buildings
located on the Premises or (ii) such damage that would give tenants under those
Existing Leases which provide in the aggregate ten percent (10%) or more of the
revenues from the Premises during the month in which such casualty occurs a
right as a result of such casualty to terminate their respective Existing
Leases. If Buyer does not timely give notice of a termination, Buyer shall be
deemed to have waived its option contained herein to terminate this Agreement,
Buyer’s obligations under this Agreement shall remain in effect notwithstanding
such casualty and Buyer shall remain obligated to consummate the purchase in
accordance with the terms of this Agreement.
     17. Condemnation.
          (a) Immaterial Taking. If any part of the Premises shall be taken by
exercise of the power of eminent domain after the date of this Agreement that
does not materially interfere with the use of the Premises for the purposes for
which it is currently used, this Agreement shall continue in full force and
effect and there shall be no abatement of the Purchase Price. Seller shall be
relieved, however, of its duty to convey title to the portion of the parcel so
taken, but Seller shall, on the Closing Date, assign to Buyer all rights and
claims to any awards arising therefrom as well as any money theretofore received
by Seller on account thereof, net of any expenses actually incurred by Seller,
including attorney’s fees of collecting the same. Seller

- 24 -



--------------------------------------------------------------------------------



 



shall promptly furnish Buyer with a copy of the declaration of taking property
after Seller’s receipt thereof.
          (b) Material Taking. If a Material Taking occurs, Buyer may terminate
this Agreement, by written notice to Seller within ten (10) days of Seller’s
notice to Buyer of such a taking. Upon the giving of such termination notice,
the Deposit shall be returned to Buyer and this Agreement shall become null and
void, except for the indemnity obligations of Buyer to Seller set forth in this
Agreement which will survive termination of this Agreement. If Buyer does not
timely give notice of termination, Buyer shall be deemed to have waived its
option contained herein to terminate this Agreement, Buyer’s obligations under
this Agreement shall remain in effect notwithstanding such condemnation and
Buyer shall remain obligated to consummate the purchase in accordance with the
terms of this Agreement, provided, however, that Seller shall, on the Closing
Date (i) assign and remit to Buyer, and Buyer shall be entitled to receive and
keep, the net proceeds of any award or other proceeds of such Material Taking
which may have been collected by Seller as a result of such Material Taking less
the reasonable expenses incurred by Seller in connection with such Taking, or
(ii) if no award or other proceeds have been collected, deliver to Buyer an
assignment of Seller’s right to any such award or other proceeds which may be
payable to Seller as a result of such Material Taking.
     For purposes of this Section 17, the term “Material Taking” shall mean any
one or more of the following: (i) taking or proposed taking by eminent domain
which involves a taking of more than or equal to ten percent (10%) of the leased
area of the Premises as determined by an independent appraiser chosen by Seller
and Buyer, or (ii) which materially adversely affects access to the Land and
Improvements on a permanent basis, or (iii) causes the Premises to be in
violation of applicable zoning laws or parking requirements, which violation
cannot be cured, or (iv) a taking which results in tenants leasing in the
aggregate more than 25% of the square footage leased in any one building having
the right to terminate their Existing Leases, and/or (v) a taking which results
in any Major Tenant having the right to terminate its Existing Lease.
     18. Assignability.
          (a) Assignments Prohibited. Buyer may not assign or suffer an
assignment of this Agreement and/or its rights under this Agreement without the
prior written consent of Seller, which consent Seller may deny in its sole and
absolute discretion. Notwithstanding the foregoing, Seller’s consent shall not
be required for an assignment of the Buyer’s interest under this Agreement, in
its entirety only, to an entity wholly-owned and controlled by Buyer or its
other wholly-owned subsidiaries; provided such entity is acceptable to Lender in
its sole discretion and such assignment does not delay or adversely affect the
delivery of the Assumption Approval by Lender. No assignment shall be effective,
however, unless and until Buyer shall have furnished to Seller and Lender both
an executed copy of the assignment plus a written assumption agreement, in form
satisfactory to Seller and Lender, by the assignee to assume, perform and be
responsible, jointly and severally with the Buyer named herein, for the
performance of all of the obligations of Buyer under this Agreement and to pay
all additional transfer or documentary taxes imposed as a result of such
assignment, together with a certification by the assignee in favor of Seller
that all of the representations and warranties made by Buyer in this Agreement
are true and correct with respect to the assignee as of the date of the
assumption agreement. In no event shall Buyer be relieved of any liability under
this Agreement

- 25 -



--------------------------------------------------------------------------------



 



by reason of an assignment of its rights hereunder and the express terms of any
assignment by Buyer shall reaffirm Buyer’s obligations hereunder.
          (b) Prohibited Assignments. Notwithstanding the foregoing provisions
of subparagraph (a), Buyer shall have no right, under any circumstances, to
assign this Agreement (i) to any entity owned or controlled by an employee
benefit plan if Seller’s sale of the Premises to such entity would, in the
reasonable judgment of Seller or Seller’s counsel, either create, otherwise
cause, or raise a material question as to whether it would create or otherwise
cause, a "prohibited transaction” under the Employee Retirement Income Security
Act of 1974, as amended (“ERISA”) or (ii) to any person, or to any entity which
has as a direct or indirect owner or partial owner a person with a criminal
record, currently under a criminal indictment or who is not of good moral
character.
          (c) Successors and Assigns. Subject to the foregoing limitations, this
Agreement shall extend to, and shall bind, the respective heirs, executors,
personal representatives, successors and assigns of Seller and Buyer.
     19. Inspections/Inspection Period.
          (a) Right to Inspect. Buyer, and Buyer’s agents and representatives,
shall have the right, from time to time, prior to the Closing Date or earlier
termination of this Agreement, during normal business hours, to enter upon the
Premises for the purpose of conducting inspections of the Premises, testing of
machinery and equipment, taking of measurements, making of surveys and generally
for the reasonable ascertainment of matters relating to the Premises, perform
reasonable investigations, studies and tests, including surveys and engineering
studies of the Properties as Buyer deems reasonably necessary or desirable;
provided, however, that Buyer shall: (i) give Seller reasonable prior written
notice of the time and place of such entry, in order to permit a representative
of Seller to accompany Buyer; (ii) use commercially reasonable efforts not to
interfere with the operations of the Premises or any tenant thereof; (iii) to
the extent of any damage caused by Buyer or its agents or representatives,
restore the Premises and any adjacent property to substantially the same
condition as existed prior to Buyer’s or Buyer’s agents’ and representatives’
inspections of the Properties; (iv) indemnify, defend and save the Seller, the
Seller’s Property Manager, and each of their respective parent, affiliated and
subsidiary entities and, as the case may be, all of their respective members,
partners, trustees, shareholders, directors, officers, employees and agents
(herein, collectively, the “Indemnified Parties”) harmless of and from any and
all claims and/or liabilities which any of the Indemnified Parties may suffer or
be subject by reason of or in any manner relating to such entry and such
activities, including, without limitation, any claims by tenants and/or invitees
of the Premises; (v) not enter into any tenant’s leased premises or communicate
with any tenant unless accompanied by Seller or Seller’s agent; provided however
Buyer shall not be required to be accompanied by Seller or Seller’s agent if
Buyer provided Seller with not less than 24 hours prior written notice, and the
right to accompany Buyer in each instance, and Seller elects to not accompany
Buyer; (vi) prior to entry onto the Premises, furnish Seller with a certificate
of general liability and property damage insurance maintained by Buyer with
combined limit single occurrence coverage of at least $2,000,000 and naming
Seller and Seller’s Property Manager as additional insureds; and (vii) not
conduct any environmental investigations or testing other than a standard "Phase
I” investigation, without prior execution of, and

- 26 -



--------------------------------------------------------------------------------



 



compliance with Seller’s standard form of Environmental Access Agreement.
Notwithstanding the foregoing, however, Buyer is not required to defend,
indemnify or hold harmless Seller from and against any claims arising out of
(i) any negligent act or willful misconduct of Seller or (ii) any condition
discovered by Buyer or its consultants in connection with their due diligence
activities. All inspection rights under this subparagraph (a) shall be subject
to the rights of tenants under the Existing Leases. To facilitate Buyer’s
evaluation, within three (3) business days after the Effective Date, Seller
shall use commercially reasonable efforts to deliver copies of or, at Seller’s
option, give Buyer, and its counsel, accountants, and representatives reasonable
access to, the books, records, documents and information (except for internal
memoranda and appraisals (provided however Seller shall make available to Buyer
the engineering report and environmental report prepared in connection with the
consummation of the Existing Loan in 2004 (the “2004 Reports”)), and documents
and/or information covered by the attorney-client privilege (collectively, the
“Excluded Documents”)) in the possession of Seller or Seller’s Property Manager
with respect to ownership, construction and operation of the Premises
(including, without limitation, all (i) operating statements for the current
calendar year (year to date) and the four (4) previous calendar years relating
to the Properties; (ii) the 2004 Reports; (iii) all preliminary, final and
proposed plans, specifications and drawings of the Improvements or the Premises
or any portion thereof; (iv) all warranties and guaranties currently in force
and effect made by any contractors, subcontractors, vendors or suppliers
regarding their performance or the quality of materials supplied by them in
connection with the construction and operation of the Premises, the
Improvements, the Personal Property or the Existing Leases), (v) assessments
(special or otherwise), ad valorem and personal property tax bills for the
current year and four (4) previous calendar years to the extent in the
possession of Seller’s Property Manager; (vi) the Existing Leases, the tenant
lease files including all tenant correspondence, the Existing Agreements; (vii)
a current inventory of the Personal Property; and (viii) insurance certificates
identifying Seller’s insurance coverage solely in respect of the Properties;
provided however that Seller’s failure to deliver copies or originals of the
foregoing items (i) through (viii) or otherwise provide Buyer with access
thereto within such three (3) business day period shall not be a default or
breach by Seller under this Agreement. Buyer confirms that it has completed and
is satisfied with the results of its due diligence investigations of the market
in which the Premises is located.
          (b) No Liens Permitted. Nothing contained in this Agreement shall be
deemed or construed in any way as constituting the consent or request of Seller,
express or implied by inference or otherwise, to any party for the performance
of any labor or the furnishing of any materials to the Premises or any part
thereof, nor as giving Buyer any right, power or authority to contract for or
permit the rendering of any services or the furnishing of any materials that
would give rise to the filing of any liens against the Premises or any part
thereof. Buyer agrees to promptly cause the removal of, and indemnify, defend
and hold Seller harmless with respect to, any mechanic’s or similar lien filed
against the Premises or any part thereof by any party performing any labor or
services at the Premises or supplying any materials to the Premises at Buyer’s
request.
          (c) Buyer’s Right of Termination. Buyer shall have the right to
terminate this Agreement, for any or no reason whatsoever, by giving Seller
written notice (“Termination Notice”) at any time prior to 5:00 p.m. Eastern
Standard Time on the date which is twenty (20) days after the Effective Date,
which period is referred to as the “Inspection Period”. Upon giving the
Termination Notice, this Agreement shall immediately terminate (except for the

- 27 -



--------------------------------------------------------------------------------



 



indemnity obligations of Buyer to Seller under this Agreement which shall
survive termination of this Agreement) and the Deposit shall be returned to
Buyer, as Buyer’s sole and exclusive remedy as a result of giving the
Termination Notice. If Buyer fails to timely deliver the Termination Notice
prior to the expiration of the Inspection Period, the Deposit shall be
non-refundable (except as otherwise provided in this Agreement) and such failure
by Buyer shall be deemed a waiver of Buyer’s right to terminate this Agreement
under this Paragraph 19 or by reason of the physical condition of the Premises
or any other matter whatsoever relating to the Premises (except as otherwise
provided in this Agreement) and shall constitute Buyer’s unconditional
obligation to close the transactions contemplated hereby (except as otherwise
provided in this Agreement) in accordance with and subject to the terms and
conditions of this Agreement.
          (d) Survival. The provisions of this Paragraph 19 shall survive
termination of this Agreement and/or the Closing and delivery of the Deed.
     20. Brokers. Seller and Buyer each represents and warrants to the other
that it has dealt with no broker or other intermediary in connection with this
transaction other than Holiday, Fenoglio, Fowler (the “Disclosed Broker”). If
any broker or other intermediary other than the Disclosed Broker claims to be
entitled to a fee or commission by reason of having dealt with Seller or Buyer
in connection with this transaction, or having introduced the Premises to Buyer
for sale, or having been the inducing cause to the sale, the party with whom
such broker claims to have dealt shall indemnify, defend and save harmless the
other party of and from any claim for commission or compensation by such broker
or other intermediary. Seller agrees to pay, pursuant to a separate agreement
between Seller and the Disclosed Broker, any commission payable to the Disclosed
Broker in connection herewith if, as and when the Closing occurs, and shall
indemnify, defend and hold Buyer harmless with respect thereto. This
Paragraph 20 shall survive the termination of this Agreement and/or the Closing
and delivery of the Deed.
     21. Condition of Premises.
          (a) NO WARRANTIES. THE ENTIRE AGREEMENT BETWEEN THE SELLER AND BUYER
WITH RESPECT TO THE PREMISES AND THE PERSONAL PROPERTY AND THE SALE THEREOF IS
EXPRESSLY SET FORTH IN THIS AGREEMENT AND IN ANY CONFIDENTIALITY AGREEMENT WHICH
BUYER IS SUBJECT TO. THE PARTIES ARE NOT BOUND BY ANY AGREEMENTS,
UNDERSTANDINGS, PROVISIONS, CONDITIONS, REPRESENTATIONS OR WARRANTIES (WHETHER
WRITTEN OR ORAL AND WHETHER MADE BY SELLER, SELLER’S PROPERTY MANAGER OR ANY
AGENT, EMPLOYEE OR PRINCIPAL OF SELLER, SELLER’S PROPERTY MANAGER OR ANY OTHER
PARTY) OTHER THAN AS ARE EXPRESSLY SET FORTH AND STIPULATED IN THIS AGREEMENT
AND ANY SUCH CONFIDENTIALITY AGREEMENT. WITHOUT IN ANY MANNER LIMITING THE
GENERALITY OF THE FOREGOING, BUYER ACKNOWLEDGES THAT IT AND ITS REPRESENTATIVES
HAVE FULLY INSPECTED THE PREMISES, THE PERSONAL PROPERTY, THE EXISTING LOAN
DOCUMENTS, EXISTING LEASES AND EXISTING AGREEMENTS, OR WILL BE PROVIDED WITH AN
ADEQUATE OPPORTUNITY TO DO SO, ARE OR WILL BE FULLY FAMILIAR WITH THE FINANCIAL
AND PHYSICAL (INCLUDING, WITHOUT LIMITATION, ENVIRONMENTAL) CONDITION THEREOF,

- 28 -



--------------------------------------------------------------------------------



 



AND THAT THE PREMISES, THE PERSONAL PROPERTY, THE EXISTING LOAN DOCUMENTS,
EXISTING LEASES AND EXISTING AGREEMENTS HAVE BEEN PURCHASED BY BUYER IN AN “AS
IS” AND “WHERE IS” CONDITION AND WITH ALL EXISTING DEFECTS (PATENT AND LATENT)
AS A RESULT OF SUCH INSPECTIONS AND INVESTIGATIONS AND NOT IN RELIANCE ON ANY
AGREEMENT, UNDERSTANDING, CONDITION, WARRANTY (INCLUDING, WITHOUT LIMITATION,
WARRANTIES OF HABITABILITY, MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE)
OR REPRESENTATION MADE BY SELLER, SELLER’S PROPERTY MANAGER OR ANY AGENT,
EMPLOYEE OR PRINCIPAL OF SELLER, SELLER’S PROPERTY MANAGER OR ANY OTHER PARTY
(EXCEPT AS OTHERWISE EXPRESSLY ELSEWHERE PROVIDED IN THIS AGREEMENT) AS TO THE
FINANCIAL OR PHYSICAL (INCLUDING, WITHOUT LIMITATION, ENVIRONMENTAL) CONDITION
OF THE PREMISES OR THE PERSONAL PROPERTY OR THE AREAS SURROUNDING THE PREMISES,
OR AS TO ANY OTHER MATTER WHATSOEVER, INCLUDING, WITHOUT LIMITATION, AS TO ANY
PERMITTED USE THEREOF, THE ZONING CLASSIFICATION THEREOF OR COMPLIANCE THEREOF
WITH FEDERAL, STATE OR LOCAL LAWS, AS TO THE INCOME OR EXPENSE IN CONNECTION
THEREWITH, OR AS TO ANY OTHER MATTER IN CONNECTION THEREWITH. BUYER ACKNOWLEDGES
THAT, EXCEPT AS OTHERWISE EXPRESSLY ELSEWHERE PROVIDED IN THIS AGREEMENT, NONE
OF SELLER, SELLER’S PROPERTY MANAGER OR ANY AGENT OR EMPLOYEE OF SELLER OR OF
SELLER’S PROPERTY MANAGER, OR ANY OTHER PARTY ACTING ON BEHALF OF SELLER, HAS
MADE OR SHALL BE DEEMED TO HAVE MADE ANY SUCH AGREEMENT, CONDITION,
REPRESENTATION OR WARRANTY EITHER EXPRESSED OR IMPLIED. THIS PARAGRAPH SHALL
SURVIVE CLOSING AND DELIVERY OF THE DEED, AND SHALL BE DEEMED INCORPORATED BY
REFERENCE AND MADE A PART OF ALL DOCUMENTS DELIVERED BY SELLER TO BUYER IN
CONNECTION WITH THE SALE OF THE PREMISES AND THE PERSONAL PROPERTY.
          (b) CHANGE OF CONDITIONS. SUBJECT TO SELLER’S OBLIGATIONS UNDER
SUBPARAGRAPH (d) BELOW, BUYER SHALL ACCEPT THE PREMISES AND THE PERSONAL
PROPERTY AT THE TIME OF CLOSING IN THE SAME CONDITION AS THE SAME ARE AS OF THE
DATE OF THIS AGREEMENT, AS SUCH CONDITION SHALL HAVE CHANGED BY REASON OF
REASONABLE WEAR AND TEAR AND, SUBJECT TO PARAGRAPH 16 AND PARAGRAPH 17 HEREOF,
DAMAGE BY FIRE OR OTHER CASUALTY AND CONDEMNATION. WITHOUT LIMITING THE
GENERALITY OF THE FOREGOING, BUYER SPECIFICALLY ACKNOWLEDGES THAT THE FACT THAT
ANY PORTION OF THE PREMISES OR THE PERSONAL PROPERTY OR ANY EQUIPMENT OR
MACHINERY THEREIN OR ANY PART THEREOF MAY NOT BE IN WORKING ORDER OR CONDITION
AT THE CLOSING DATE BY REASON OF REASONABLE WEAR AND TEAR OR DAMAGE BY FIRE OR
OTHER CASUALTY, OR BY REASON OF ITS PRESENT CONDITION, SHALL NOT RELIEVE BUYER
OF ITS OBLIGATION TO COMPLETE CLOSING UNDER THIS AGREEMENT AND PAY THE FULL
PURCHASE PRICE. EXCEPT AS PROVIDED IN SUBPARAGRAPH (d) BELOW, SELLER HAS NO
OBLIGATION TO MAKE ANY REPAIRS OR REPLACEMENTS REQUIRED BY REASON OF WEAR AND
TEAR OR

- 29 -



--------------------------------------------------------------------------------



 



FIRE OR OTHER CASUALTY, BUT MAY, AT ITS OPTION AND ITS COST, MAKE ANY SUCH
REPAIRS AND REPLACEMENTS PRIOR TO THE CLOSING DATE.
          (c) Condition of Delivery. Seller has no obligation to deliver the
Premises in a “broom clean” condition, and at Closing Seller may leave in the
Premises all items of personal property and equipment, partitions and debris as
are now presently therein.
          (d) Seller Repairs. Between the date of the execution of this
Agreement and the Closing Date, Seller shall perform all customary ordinary
repairs to the Premises and the Personal Property as Seller has customarily
previously performed to maintain them in substantially the same condition as
they are as of the date of this Agreement, as said condition shall be changed by
wear and tear, damage by fire or other casualty, or vandalism. Notwithstanding
the foregoing, Seller shall have no obligation to make any structural or
extraordinary repairs or capital improvements between the date of this Agreement
and Closing.
          (e) RELEASE. WITHOUT LIMITING THE PROVISIONS OF SUBPARAGRAPH (a) ABOVE
AND NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN THIS AGREEMENT, BUYER
HEREBY RELEASES SELLER, SELLER’S PROPERTY MANAGER AND (AS THE CASE MAY BE) THE
SELLER’S, SELLER’S PROPERTY MANAGER’S AND EACH OF THEIR RESPECTIVE PARENTS,
AFFILIATED AND SUBSIDIARY ENTITIES AND ALL OF THEIR RESPECTIVE MEMBERS,
OFFICERS, DIRECTORS, SHAREHOLDERS, TRUSTEES, PARTNERS, EMPLOYEES, MANAGERS AND
AGENTS FROM ANY AND ALL CLAIMS, DEMANDS, CAUSES OF ACTIONS, LOSSES, DAMAGES,
LIABILITIES, COSTS AND EXPENSES (INCLUDING REASONABLE ATTORNEY’S FEES WHETHER
THE SUIT IS INSTITUTED OR NOT) WHETHER KNOWN OR UNKNOWN, LIQUIDATED OR
CONTINGENT (HEREINAFTER COLLECTIVELY CALLED THE “CLAIMS”) ARISING FROM OR
RELATING TO (i) ANY DEFECTS (PATENT OR LATENT), ERRORS OR OMISSIONS IN THE
DESIGN OR CONSTRUCTION OF THE PREMISES WHETHER THE SAME ARE THE RESULT OF
NEGLIGENCE OR OTHERWISE, OR (ii) ANY OTHER CONDITIONS, INCLUDING ENVIRONMENTAL
AND OTHER PHYSICAL CONDITIONS, AFFECTING THE PREMISES WHETHER THE SAME ARE A
RESULT OF NEGLIGENCE OR OTHERWISE. THE RELEASE SET FORTH IN THIS SECTION
SPECIFICALLY INCLUDES, WITHOUT LIMITATION, ANY CLAIMS UNDER ANY ENVIRONMENTAL
LAWS OF THE UNITED STATES, THE STATE IN WHICH THE PREMISES IS LOCATED OR ANY
POLITICAL SUBDIVISION THEREOF OR UNDER THE AMERICANS WITH DISABILITIES ACT OF
1990, AS ANY OF THOSE LAWS MAY BE AMENDED FROM TIME TO TIME AND ANY REGULATIONS,
ORDERS, RULES OF PROCEDURES OR GUIDELINES PROMULGATED IN CONNECTION WITH SUCH
LAWS, REGARDLESS OF WHETHER THEY ARE IN EXISTENCE ON THE DATE OF THIS AGREEMENT.
BUYER ACKNOWLEDGES THAT BUYER HAS BEEN REPRESENTED BY INDEPENDENT LEGAL COUNSEL
OF BUYER’S SELECTION AND BUYER IS GRANTING THIS RELEASE OF ITS OWN VOLITION AND
AFTER CONSULTATION WITH BUYER’S COUNSEL. THE RELEASE SET FORTH HEREIN DOES NOT
APPLY TO THE REPRESENTATIONS OF SELLER EXPRESSLY SET FORTH IN THIS AGREEMENT OR
ANY INDEMNITY OR WARRANTY EXPRESSLY MADE BY SELLER IN ANY DOCUMENT DELIVERED BY
SELLER AT CLOSING. NOTWITHSTANDING

- 30 -



--------------------------------------------------------------------------------



 



THE FOREGOING, THE RELEASE AND WAIVER IN THIS PARAGRAPH SHALL NOT RESULT IN A
WAIVER AND RELEASE OF THE EXPRESS WARRANTIES, REPRESENTATIONS AND COVENANTS SET
FORTH IN THIS AGREEMENT AND/OR THE CLOSING DOCUMENTS.
          (f) Seller Reports. Buyer acknowledges that Seller makes no warranties
or representations regarding the adequacy, accuracy or completeness of Seller’s
environmental and/or engineering reports or other materials relating to the
Premises made available to Buyer (collectively, the “Reports”) or other
documents relating to the Premises, and Buyer shall have no claim against Seller
based upon the Reports or such other documents relating to the Premises or
Seller’s failure to deliver any documents relating to the Premises to Buyer.
Buyer further acknowledges that Buyer has had full opportunity to perform such
physical inspections, environmental and engineering investigations and
appraisals as Buyer deems appropriate prior to Closing, and Buyer obtained or
shall obtain its own physical inspections, environmental and engineering reports
and appraisals of the Premises.
          (g) Effect of Disclaimers. Buyer acknowledges and agrees that the
Purchase Price has been negotiated to take into account that the Premises and
Personal Property are being sold subject to the provisions of this Paragraph 21
and that Seller would have charged a higher purchase price if the provisions in
this Paragraph 21 were not agreed upon by Buyer.
          (h) Survival. The provisions of this Paragraph 21 shall survive
Closing and delivery of the Deed.
     22. Survival of Provisions.
          (a) Acceptance by Buyer of the Deed at Closing shall constitute an
acknowledgment by Buyer of full performance by Seller of all of Seller’s
obligations under this Agreement, except for the obligations of Seller which are
expressly provided in this Agreement to survive Closing.
          (b) Any of Buyer’s obligations under this Agreement that are expressly
provided in this Agreement to survive Closing or that shall possibly imply
performance or observance after the Closing Date shall survive Closing and
delivery of the Deed, notwithstanding any presumption to the contrary.
          (c) (i) Notwithstanding any provision to the contrary set forth in
this Agreement, the representations of Seller expressly set forth in Paragraph 9
of this Agreement shall survive Closing under this Agreement for a period of
nine (9) months (the “Survival Period”); provided, however, that each
representation of Seller set forth in this Agreement with respect to Existing
Leases for which a Tenant Estoppel Certificate is delivered, and the information
in such Tenant Estoppel Certificate confirms Seller’s representation in all
material respects, shall not survive Closing as to the specific information
contained in such Tenant Estoppel Certificate.
               (ii) If Buyer actually determines prior to Closing that any of
the representations of Seller (which were true when made), are breached in any
material respect prior to the Closing Date, other than by reason of any willful
misconduct of Seller, Buyer’s sole

- 31 -



--------------------------------------------------------------------------------



 



right and remedy shall be to terminate this Agreement by giving to Seller
written notice of such termination within ten (10) days after Buyer actually
learns of the breach of such representation. In such event the Deposit shall be
returned to Buyer and neither party shall have any further rights or obligations
hereunder, except for those which expressly survive the termination of this
Agreement. If Buyer actually determines prior to Closing that any of the
representations of Seller are breached in any material respect prior to the
Closing Date by reason of any willful misconduct of Seller, Buyer’s sole right
and remedy shall be that set forth in Paragraph 14(b) hereof. If Buyer fails to
give such written termination notice to Seller within such time period, Buyer
shall be deemed to have waived any right or remedy (including, without
limitation, any right under this Agreement to terminate this Agreement) by
reason of such breach. If Buyer shall notify Seller of any breach of any
representation prior to the Closing, Seller shall have until the date that is
the later of the originally scheduled Closing Date or thirty (30) days from the
date of Buyer’s notice, at Seller’s option, to attempt to cure such breach and
if Seller so elects to cure or attempt to cure such breach, the Closing Date
automatically shall be extended to such thirty (30) days after Buyer’s notice to
permit such cure by Seller.
               (iii) Seller shall have no liability to Buyer by reason of a
breach or default of any of Seller’s representations unless Buyer shall have
given to Seller written notice (“Warranty Notice”) of such breach or default
within the Survival Period, and shall have given to Seller an opportunity to
cure any such breach or default within thirty (30) days after Buyer’s Warranty
Notice. No claim for breach of any representation or warranty of Seller shall be
actionable or payable unless the valid claims for all such breaches collectively
aggregate more than $250,000.00, in which event the full amount of such claims
shall be actionable. In no event shall the aggregate liability of Seller to
Buyer by reason of a breach or default of one or more of Seller’s
representations exceed $2,000,000.00. Seller’s liability shall be limited to
actual damages and shall not include consequential damages. The parties shall
proceed for a period of sixty (60) days after Seller’s receipt of a Warranty
Notice to attempt to resolve and settle Buyer’s claim pursuant to such Warranty
Notice and if the parties are unable to resolve and settle such claim within
such sixty (60) day period, any litigation with respect to any representation
must be commenced within one hundred twenty (120) days from the date of the
Warranty Notice, and if not commenced within such time period, Buyer shall be
deemed to have waived its claims for such breach or default.
          (d) Survival. The provisions of this Paragraph 22 shall survive
Closing and delivery of the Deed.
     23. Miscellaneous.
          (a) Captions or Headings; Interpretation. The captions or headings of
the Paragraphs and subparagraphs of this Agreement are for convenience only, and
shall not control or affect the meaning or construction of any of the terms or
provisions of this Agreement. Wherever in this Agreement the singular number is
used, the same shall include the plural and vice versa and the masculine gender
shall include the feminine gender and vice versa as the context shall require.

- 32 -



--------------------------------------------------------------------------------



 



          (b) Amendments and Waivers. No change, alteration, amendment,
modification or waiver of any of the terms or provisions of this Agreement shall
be valid, unless the same shall be in writing and signed by Buyer and Seller.
          (c) Counterparts. This Agreement may be executed in multiple
counterparts each of which shall be deemed an original but together shall
constitute one agreement.
          (d) Applicable Law. This Agreement shall be governed and construed
according to the laws of the State where the Premises is located.
          (e) Right to Waive Conditions or Contingency. Either party may waive
any of the terms and conditions of this Agreement made for its benefit provided
such waiver is in writing and signed by the party waiving such term or
condition.
          (f) Partial Invalidity. If any term, covenant, condition or provision
of this Agreement or the application thereof to any person or circumstance shall
be invalid or unenforceable, at any time or to any extent, the remainder of this
Agreement, or the application of such term or provision to persons or
circumstances other than those as to which it is held invalid or unenforceable,
shall not be affected thereby, unless such invalidity or unenforceability
materially frustrates the intent of the parties as set forth herein. Each term,
covenant, condition and provision of this Agreement shall be valid and enforced
to the fullest extent permitted by law.
          (g) Confidentiality. Subject to Paragraph 23(i), Buyer agrees to treat
all information received with respect to the Properties, whether such
information is obtained from Seller or from Buyer’s own due diligence
investigations, in a confidential manner. Buyer shall not disclose any such
information to any third parties, other than such disclosure to Buyer’s counsel,
consultants, accountants and advisers as may be required in connection with the
transactions contemplated hereby (such disclosure to be made expressly subject
to this confidentiality requirement). Seller and Buyer agree to keep this
Agreement confidential and not make any public announcements or disclosures with
respect to the subject matter of this Agreement prior to Closing without the
written consent of the other party. Without limiting the foregoing, Buyer may
disclose any information to its agents, advisors, consultants, prospective
lenders, investors, and employees involved in the review of the Property or as
may be required by law, by any court, or administrative order or the SEC.
          (h) Agreement Not To Be Recorded. This Agreement shall not be filed of
record by or on behalf of Buyer in any office or place of public record. If
Buyer fails to comply with the terms hereof by recording or attempting to record
this Agreement or a notice thereof, such act shall not operate to bind or cloud
the title to the Premises. Seller shall, nevertheless, have the right forthwith
to institute appropriate legal proceedings to have the same removed from record.
If Buyer or any agent, broker or counsel acting for Buyer shall cause or permit
this Agreement or a copy thereof to be filed in an office or place of public
record, Seller, at its option, and in addition to Seller’s other rights and
remedies, may treat such act as a material default of this Agreement on the part
of Buyer. However, the filing of this Agreement in any lawsuit or other
proceedings in which such document is relevant or material shall not be deemed
to be a violation of this Paragraph.

- 33 -



--------------------------------------------------------------------------------



 



          (i) Tax Treatment. Notwithstanding anything to the contrary, any
understanding or agreement among the parties as to confidentiality in relation
to the transactions contemplated by this and any other related agreements (the
“Transaction”) shall not apply to the U.S. federal tax treatment or U.S. federal
tax structure of the Transaction and each party hereto (and any employee,
representative, or agent of any party) may disclose to any and all persons,
without limitation of any kind, the U.S. federal tax treatment and U.S. federal
tax structure of the Transaction and all other materials of any kind (including
opinions or other U.S. federal tax analysis) that are provided to any party
hereto relating to such U.S. federal tax treatment and U.S. federal tax
structure. However, any such information relating to such U.S. federal tax
treatment and U.S. federal tax structure is required to be kept confidential to
the extent necessary to comply with any applicable securities laws. The
preceding sentences are intended to cause the Transaction not to be treated as
having been offered under conditions of confidentiality for purposes of
Sections 1.6011-4(b)(3) and 301.6111-2(a)(2)(ii) (or any successor provisions)
of the Treasury Regulations issued under the Internal Revenue Code of 1986, as
amended, and shall be construed in a manner consistent with such purpose.
          (j) Time. Time, wherever stated in this Agreement, is declared to be
of the essence of this Agreement.
          (k) Radon Disclosure . Pursuant to F.S. 404.056(6), the following
disclosure is made by Seller:
Radon is a naturally occurring radioactive gas that when accumulated in a
building in sufficient quantities may present health risks to persons who are
exposed to it over time. Levels of radon that exceed federal and state
guidelines have been found in buildings in Florida. Additional information
regarding radon or radon testing may be obtained from your County Public Health
Unit.
     24. ERISA. Notwithstanding anything contained in this Agreement, Seller and
Buyer hereby agree that if the transactions contemplated by this Agreement are
non-exempt prohibited transactions under Section 406 of ERISA Seller shall not
be obligated to sell the Premises to Buyer. On or before five (5) days prior to
Closing, Buyer shall provide to Seller all information on the ownership of Buyer
necessary or desirable to enable Seller to determine whether the sale of the
Premises will be a non-exempt prohibited transaction. If such information
provided to Seller indicates, in Seller’s reasonable judgment, that the
transactions contemplated hereby are, or raise a material question whether they
may be, prohibited under the foregoing provisions of ERISA, Seller may, at its
option exercised within five (5) business days after receipt of all such
information from Buyer requested by Seller, terminate this Agreement by written
notice thereof to Buyer, whereupon Buyer shall be entitled to the return of the
Deposit, and upon such termination and return of the Deposit, Buyer and Seller
shall thereafter have no further liability or obligations hereunder, or
otherwise, and this Agreement shall be deemed of no further force or effect,
except that the indemnity obligations of Buyer to Seller set forth in this

- 34 -



--------------------------------------------------------------------------------



 



Agreement shall survive such termination. If Buyer fails to provide such
information within the time stated above, Seller may, at its option, declare a
default by Buyer under this Agreement, terminate this Agreement and be entitled
to the remedies provided in this Agreement for a default by Buyer.
     25. Sophistication of the Parties. Each party hereto hereby acknowledges
and agrees that it has consulted legal counsel in connection with the
negotiation of this Agreement and that it has bargaining power equal to that of
the other parties hereto in connection with the negotiation and execution of
this Agreement. Accordingly, the parties hereto agree the rule of contract
construction to the effect that an agreement shall be construed against the
draftsman shall have no application in the construction or interpretation of
this Agreement.
     26. Limited Liability. Prior to the Closing Date, the obligations of Seller
under this Agreement or directly or indirectly arising out of this Agreement
shall be limited solely to Seller’s interest in the Premises and Personal
Property. Neither Buyer nor any one else claiming by or through Buyer shall in
any event have any claim against any member of Seller.
     27. Enforcement.
          (a) If either party hereto fails to perform any of its obligations
under this Agreement or if a dispute arises between the parties hereto
concerning the meaning or interpretation of any provision of this Agreement,
then the defaulting party or the party not prevailing in such dispute shall pay
any and all costs and expenses incurred by the other party on account of such
default and/or in enforcing or establishing its rights hereunder, including,
without limitation, court costs and reasonable attorneys’ fees and
disbursements. Any such attorneys’ fees and other expenses incurred by either
party in enforcing a judgment in its favor under this Agreement shall be
recoverable separately from and in addition to any other amount included in such
judgment, and such attorneys’ fees obligation is intended to be severable form
the other provisions of this Agreement and to survive and not be merged into any
such judgment.
          (b) Seller’s Property Manager shall be deemed an intended third-party
beneficiary of those provisions of this Agreement and all agreements delivered
pursuant to this Agreement which may provide that Buyer shall release and/or
indemnify Seller, Seller’s Property Manger or other parties against any
obligation set forth herein.
     28. Deposit Instructions.
          (a) The Title Company joins in this Agreement to evidence its
agreement to hold the Deposit received by it in accordance with the terms and
conditions of this Paragraph 28 and pursuant to written instructions of Seller
and Buyer. The following provisions shall control with respect to the rights,
duties and liabilities of the Title Company.
               (i) The Title Company acts under this Agreement as a depository
only and is not responsible or liable in any manner whatsoever for the
(i) sufficiency, correctness, genuineness or validity of any written instrument,
notice or evidence of a party’s receipt of any instruction or notice which is
received by the Title Company, or (ii) identity or authority of any person
executing such instruction notice or evidence.

- 35 -



--------------------------------------------------------------------------------



 



               (ii) The Title Company shall have no responsibility hereunder
except for the performance by it in good faith of the acts to be performed by it
hereunder, and the Title Company shall have no liability except for its own
willful misconduct or gross negligence.
               (iii) If demand for the Deposit is made upon the Title Company by
either Seller or Buyer, with a copy to the non-demanding party, the
non-demanding party shall have five (5) business days to object in writing to
the demand for the Deposit.
               (iv) The Title Company shall be reimbursed on an equal basis by
Buyer and Seller for any reasonable expenses incurred by the Title Company
arising from a dispute with respect to the amount held in escrow, including the
cost of any reasonable legal expenses and court costs incurred by the Title
Company, should the Title Company deem it necessary to retain an attorney with
respect to the disposition of the amount held in escrow.
               (v) In the event of a dispute between Seller and Buyer with
respect to the disposition of the amount held in escrow, the Title Company shall
be entitled, at its own discretion but shall not be required, to deliver such
amount to a court of competent jurisdiction. In the event of any disagreement
between Seller and Buyer resulting in conflicting instructions to, or adverse
claims or demands upon the Title Company with respect to the release of the
Deposit, the Title Company may refuse to comply with any such instructions,
claims or demands so long as such disagreement shall continue, and in so
refusing the Title Company shall not release the Deposit, or make any other
disposition of the Deposit. The Title Company shall not be or become liable in
any way to Seller or Buyer for its failure or refusal to comply with any such
conflicting instructions or adverse claims or demands, and it shall be entitled
to continue to refrain from acting until such conflicting or adverse claims or
demands shall have been (a) adjusted by agreement and it shall have been
notified in writing by Seller and Buyer or (b) finally determined by a court of
competent jurisdiction in Miami-Dade County, Florida.
               (vi) The Title Company shall invest the amount in escrow in
accounts which invest solely in government securities and shall be applied in
accordance with the terms of this Agreement.
               (vii) Seller and Buyer hereby jointly and severally indemnify and
agree to indemnify and save the Title Company harmless for any and all loss,
damage, claims, liabilities, judgments, and other cost and expense of every kind
and nature which may be incurred by the Title Company by reason of its
acceptance of, and its performance under this Agreement (including, without
limitation, reasonable attorney’s fees) except any acts or omissions arising
from the Title Company’s willful default or negligence.
     29. Assumption of Existing Financing.
          (a) The Premises are now subject to and encumbered by that certain
Notice of Future Advance, Mortgage Modification, Extension and Spreader
Agreement and Security Agreement, as amended (the “Existing Mortgage”) and other
security instruments in favor of Lehman Brothers Bank, FSB evidencing and
securing a first mortgage loan in the original principal amount of
$91,000,000.00 (the “Existing Loan”). The holder of the Existing Loan is
referred to herein as “Lender”. Buyer has been furnished with and has had the
opportunity

- 36 -



--------------------------------------------------------------------------------



 



fully to review all documents and instruments in Seller’s possession relating to
the Existing Loan. The Existing Mortgage and such other documents and
instruments evidencing and securing the Existing Loan are herein collectively
called the “Existing Loan Documents”. Buyer acknowledges that the Existing Loan
Documents contain a “due on sale” provision, and that the transfer of the
Existing Loan to Buyer, as contemplated by this Agreement, would constitute a
default or event of default under the Existing Loan Documents unless (i) the
prior written consent of Lender with respect thereto is first obtained, and
(ii) the conditions to transfer set forth in Section 8.3(c) of the Existing
Mortgage (the “Existing Loan Transfer Conditions”), a copy of which is attached
hereto as Exhibit “N”, are either satisfied or waived, ((i) and (ii) being
referred to herein collectively, as the “Assumption Approval”).
          (b) Buyer shall promptly provide to the Lender financial and such
other information as the Lender may reasonably request including, but not
limited to, individual and company financial statements, as may be applicable,
and tax returns as well as prior real estate experience of the principals. Buyer
shall deliver an application to Lender for the Assumption Approval within ten
(10) business days after the Effective Date. If required by the Lender, the
Assumption Approval shall include the approval of any rating agency that has
rated securities related to the Existing Loan. If the Assumption Approval is not
obtained within seventy-five (75) days after the date hereof, Seller or Buyer
shall be entitled to exercise a one time right to extend the date for obtaining
Assumption Approval for up to thirty (30) additional days. If Seller or Buyer
does not so extend the Assumption Approval period, or Buyer is unable to obtain
Assumption Approval within the extended time provided, then either party may
terminate this Agreement and the Deposit shall be returned to Buyer and the
parties shall have no further rights or obligations under this Agreement, except
for those which expressly survive the termination of this Agreement.
          (c) Buyer or its permitted assignee shall be a “Special Purpose
Entity” as defined in the Existing Mortgage.
          (d) The transaction contemplated hereby is contingent upon the Lender
releasing the Seller and its principals from any and all responsibilities under
the Existing Loan Documents arising from and after the Closing Date.
          (e) It is an express condition of this Agreement that Buyer will
promptly and diligently comply with the provisions of the Existing Loan
Documents regarding obtaining Assumption Approval including, without limitation,
the Existing Loan Transfer Conditions (as if Buyer were “Borrower” thereunder)
and shall keep Seller advised of its negotiations, submissions and progress in
obtaining Assumption Approval. Buyer shall submit all Lender requested
information in an expeditious manner, forwarding copies of the submission
letters (provided no confidential or proprietary information is contained
thereunder) to Seller.

- 37 -



--------------------------------------------------------------------------------



 



          (f) Seller hereby agrees to use commercially reasonable efforts, at no
cost to Seller, to assist Buyer in obtaining the Assumption Approval.
     IN WITNESS WHEREOF, the parties hereto, intending legally to be bound
hereby, have executed this Agreement as of the date first above written.

             
 
  SELLER:    
 
                MIAMI RPFIV AIRPORT CORPORATE
CENTER LIMITED LIABILITY COMPANY
 
                By:   MIAACCIV, LLC,
its managing member
 
           
 
  By:   /s/ Robert Hughes 
 
     
 
      Name: Robert Hughes
Title: Vice President
 
           
 
  BUYER:    
 
                HINES REIT PROPERTIES, L.P.
 
                By: Hines Real Estate Investment Trust, Inc.         Its General
Partner
 
           
 
  By:   /s/ Charles N. Hazen           
 
      Name:   Charles N. Hazen 
 
      Title:   President 

- 38 -



--------------------------------------------------------------------------------



 



JOINDER
     The Title Company is executing this Agreement to evidence its agreement to
hold the Deposit and act as Title Company in accordance with the terms and
conditions of paragraphs 2(a), 2(c), 4(e)(ii), 4(f), 12(a)(i),
12(a)(iii),12(a)(iv), 12(a)(vii), 14, 15, 16(c), 17(b), 19(c), 22(c), 24, 28 and
29. The Title Company has no knowledge, actual or imputed, and no duty of
inquiry with respect to any other provision of this Agreement and hereby limits
its joinder and obligations to the specific provisions hereinbefore listed.

              FIRST AMERICAN TITLE INSURANCE COMPANY
 
       
 
  By:    
 
       

- 39 -



--------------------------------------------------------------------------------



 



EXHIBIT A
LEGAL DESCRIPTION
     PARCEL 1:
     Lots 1, 2 and 3, in Block 1, and Lot 3, in Block 2, AIRPORT CORPORATE
CENTER, according to the Plat thereof, recorded in Plat Book 130, at Page 51, of
the Public Records of Miami-Dade County, Florida.
     PARCEL 2:
     Lot 1, Block 2, AIRPORT CORPORATE CENTER, according to the Plat thereof,
recorded in Plat Book 130, at Page 51, of the Public Records of Miami-Dade
County, Florida.
     PARCEL 2-A:
     Together with a non-exclusive easement for vehicular and pedestrian ingress
and egress over and across the West 12 feet of Lot 2, Block 2, AIRPORT CORPORATE
CENTER, Plat Book 130, Page 51, created pursuant to that certain Declaration of
Restrictive Covenants in Lieu of Unity of Title, Easement and Operating
Agreement dated December 31, 1986, filed January 2, 1987, in Official Records
Book 13134, page 1105, of the Public Records of Miami-Dade County, Florida.
     PARCEL 3:
     Lot 2, Block 2, AIRPORT CORPORATE CENTER, according to the Plat thereof,
recorded in Plat Book 130, at Page 51, of the Public Records of Miami-Dade
County, Florida.
     PARCEL 3-A:
     The nonexclusive easement reserved in instrument filed January 2, 1987, in
Official Records Book 13134, page 1105, for ingress and egress over the East 12
feet of Lot 1, Block 2, AIRPORT CORPORATE CENTER, according to the Plat thereof,
recorded in Plat Book 130, at Page 51, of the Public Records of Miami-Dade
County, Florida, for the benefit of Lot 2, Block 2, AIRPORT CORPORATE CENTER,
according to the Plat thereof, recorded in Plat Book 130, at Page 51, of the
Public Records of Miami-Dade County, Florida.
     PARCEL 4:
     Tract “B-2”, of ACC-WEST REPLAT, according to the Plat thereof, recorded in
Plat Book 146, at Page 29, of the Public Records of Miami-Dade County, Florida.
     PARCEL 4-A:
     TOGETHER WITH that certain Driveway Easement created pursuant to Driveway
Easement Agreement dated September 5, 1996, filed September 11, 1996, in
Official Records Book 17348, at Page 3797.

Exhibit A-1



--------------------------------------------------------------------------------



 



     PARCEL 4-B:
     TOGETHER WITH Reciprocal Easement for Ingress and Egress created pursuant
to Road Easement and Drainage Easement dated January 30, 1992, filed
February 11, 1992, in Official Records Book 15382, page 2352.
     PARCEL 4-C:
     Together with a non-exclusive right, privilege and easement for access over
and across the driveway only, legally described and depicted as set forth in
Exhibit “C” of that certain Access Easement Agreement filed February 11, 1992,
in Official Records Book 15382, page 2371, as amended by Amendment to Access
Easement Agreement filed June 19, 1996, in Official Records Book 17245, page
1450.
     PARCEL 5:
     Tract “A”, of ACC-WEST, according to the Plat thereof, recorded in Plat
Book 144, at Page 29, Public Records of Miami-Dade County, Florida.
     PARCEL 5-A:
     Together with that certain Driveway Easement created pursuant to Driveway
Easement Agreement dated September 5, 1996, filed September 11, 1996, in
Official Records Book 17348, page 3797.
     PARCEL 5-B:
     TOGETHER WITH that certain Road Easement and Drainage Easement created
pursuant to Road Easement and Drainage Easement Agreement dated January 30,
1992, filed February 11, 1992, in Official Records Book 15382, at Page 2352.
     PARCEL 6:
     Tract B-1, of ACC-WEST REPLAT, according to the Plat thereof, recorded in
Plat Book 146, at Page 29, Public Records of Miami-Dade County, Florida.
     PARCEL 6-A:
     Together with a non-exclusive right, privilege and easement for access over
and across the driveway only, legally described and depicted as set forth in
Exhibit “C” of that certain Access Easement Agreement filed February 11, 1992,
in Official Records Book 15382, page 2371, as amended by Amendment to Access
Easement Agreement filed June 19, 1996, in Official Records Book 17245, page
1450.

Exhibit A-2



--------------------------------------------------------------------------------



 



EXHIBIT B
PERSONAL PROPERTY

                  ITEM   MANUFACTURER   MODEL/TYPE   QTY   BLDG
Management Office
               
Reception Desk
  N/A   Black   1   7300
Reception Chair
  N/A   Navy Blue   1   7300
Reception Credenza
  N/A   Black   1   7300
Visitor Chairs
  N/A   Blue   4   7300
Visitor Coffee Table
  N/A   Glass and wood   1   7300
Conference Room Table
  N/A   Cherry Wood Finish   1   7300
Conference Room Table
  N/A   Marble — Black   1   7300
Conference Room Chairs
  N/A   Blue   10   7300
Conference Room Chairs
  N/A   Black   8   7300
Conference Room Credenza
  N/A   Cherry Wood Finish   1   7300
Conference Room Wall Unit
  N/A   Wood — Black   1   7300
Assorted Framed Photos
  N/A   Large and Small   30   7300
Assorted Framed Art
  N/A   Prints   3   7300
Kitchen Table
  N/A   Formica   1   7300
Kitchen Chairs
  N/A   Red — Cloth   4   7300
Refrigerator
  N/A   General Electric—Beige   1   7300
Shredding Machine
  N/A       1   7300
Electric Typewriter
  N/A   IBM   1   7300

Exhibit B-1



--------------------------------------------------------------------------------



 



                  ITEM   MANUFACTURER   MODEL/TYPE   QTY   BLDG
Paper Cutter
  N/A   Manual   1   7300
Pencil Sharpener
  N/A       1   7300
Computer Sever w Monitor
  N/A   Compaq ML 350   1   7300
Computers/Monitors Desktop
  N/A   Dell — OptiPlex GX1   5   7300
Workstations
  N/A       5   7300
Workstation Chairs
  N/A       5   7300
Desks
  N/A   Cherry Wood   5   7300
Desk Chairs
  N/A       5   7300
Office Chairs
  N/A   Cherry Wood and Fabric   12    
File Cabinets
  N/A   Metal   25   7300
Office Supply Cabinets
  N/A       2   7300
Book Cases
  N/A       2   7300
Printer
  N/A   HP LaserJet 5 Si   1   7300
Printer
  N/A   HP LaserJet 5   1   7300
Radio Phone
  Motorolla       19   7300
Office Telephone
  Norstar       22   7300
Phone System
          1   7300

Exhibit B-2



--------------------------------------------------------------------------------



 



                  TOOL   MANUFACTURER   MODEL/TYPE   QTY   BLDG
Blower, Back Pack
  Tanaka Pro Force   TBL 4600   1   8
Blower, Hand Held
  Tanaka Pro Force   THB 2510   1   9
Compressor, Air
  Campbell Hausield   WL660001AJ   1   8
Cutter, Bolt
  H.K. Porter   20"   1   8
Cutter, Bolt
  Workforce   14"   1   8
Drain Auger, Hand
  Ridgid   K3   1   10
Drain Auger, Power
  Ridgid   K60SP   1   8
Drain Auger, Power
  Ridgid   K375   1   8
Drill Press
  Ryobi   DP120   1   8
Drill Sharpener
  Drill Doctor   400   1   8
Drill, Cordless
  Makita   6095D   1   10
Grease Gun
  Plews   Hand Pump   1   4
Grease Gun
  Plews   Hand Pump   1   8
Grease Gun
  Plews   Hand Pump   1   9
Grease Gun
  Plews   Hand Pump   1   10
Grinder
  Craftsman   257-192190   1   8
Key Cutting Machine
  Speedex   9160MC   1   4
Key Cutting Machine
  Speedex   9160MC   1   8
Key Cutting Machine
  Speedex   9160MC   1   10
Ladder, 4FT
  Louisville   L-3111-04   1   4
Ladder, 4FT
  Louisville   L-3111-04   1   10

Exhibit B-3



--------------------------------------------------------------------------------



 



                  TOOL   MANUFACTURER   MODEL/TYPE   QTY   BLDG
Ladder, 6FT
  Werner   6206   1   4
Ladder, 6FT
  Werner   6206   1   5
Ladder, 6FT
  Werner   6206   1   9
Ladder, 6FT
  Werner   6206   1   10
Ladder, 6FT
  Werner   6206   1   11
Ladder, 8FT
  Werner   FIA08   1   5
Ladder, 8FT
  Werner   FIA08   1   10
Ladder, Extension
  Louisville   L3121-16   1   8
Lift, Personnel
  Genie Upright   UL-38   1   8
Lift, Personnel
  Genie Boom   Z30/20   1   8
Paint, Sprayer
  Spraytech   EP2400   1   8
Paint, Sprayer
  Graco Line Lazer       1   8
Pump, Gas Power Trash
  Teel   IV256 3.5 HP   1   8
Pump, Gas Power Trash
  Teel Vanguard   3P955 4in 13 HP   1   8
Ruler, Straight Edge
  Johnson Level and Tool Co   J60 40-0569   1   8
Ruler, Straight Edge
  Johnson Level and Tool Co   J60 40-0569   1   10
Saw, Circular
  Skil   5250:05:00   1   8
Saw, Compound Miter
  Dewalt   DW705   1   8
Saw, Hacksaw
  Starrett   K153   1   8
Saw, Hacksaw
  Starrett   K153   1   10
Saw, Reciprocating
  Milwaukee   6390-20   1   8
Socket Set
  West Ward   4PM18   1   8
Sprayer, Hand
  Round Up   Pro   1   9
Sweeper, Street
  American Lincoln   2260   1   8

Exhibit B-4



--------------------------------------------------------------------------------



 



                  TOOL   MANUFACTURER   MODEL/TYPE   QTY   BLDG
Tester, Electric
  Fluke   32 Clamp/Combo   1   10
Thermometer
  Fluke   51 II   1   10
Trailer
  EZ GO   TR1705   1   8
Vacuum, Gas Powered
  Parker   350850   1   8
Vacuum, Shop
  Rigid   16 Gallon   1   10
Vacuum, Shop
  Stinger   2 Gallon   1   10
Vise, Machine
  Craftsman   391-5186   1   8
Vise, Machine
  Harbor Freight Tools   3"   1   8
Vise, Machine
  Craftsman   391-5186   1   10
Washer, Pressure
  Aladdin   3000PSI   1   8
Washer, Pressure
  Honda   GX390-300PSI   1   9
Welder, Electric Arc
  Dayton   3Z744B   1   8
Wrench, Set
  Westward   4YR25   1   8

Exhibit B-5



--------------------------------------------------------------------------------



 



EXHIBIT C-1
CERTAIN PERMITTED ENCUMBRANCES
     1. Taxes and assessments which are a lien, but which are not yet billed, or
are billed but are not yet due and payable and any assessments not shown on the
public record.
     2. Any laws, regulations or ordinances (including, but not limited to,
zoning, building and environmental matters) as to the use, occupancy,
subdivision or improvement of the Premises adopted or imposed by any
governmental agency.

Exhibit C-1



--------------------------------------------------------------------------------



 



EXHIBIT C-2
TITLE COMMITMENT
[FOLLOWS ON NEXT PAGE]

Exhibit C-2



--------------------------------------------------------------------------------



 



EXHIBIT D
EXISTING LEASES

          Building 1 # 7235   Lease Date
 
  Nextel Communications/Nextel South Corp.    
 
  1. Second Amendment to Office Lease   March 4, 2004
 
  2. First Amendment to Office Lease   July 12, 2000
 
  3. Consent to Sublease   April 7, 2003
 
  4. Office Lease   April 28, 1999
 
       
 
  Florida Digital Networks, Inc.    
 
  1. Commencement Date Addendum   June 1, 2000
 
  2. Office Lease   February 8, 2000
 
       
 
  Rockwell Collins, Inc.    
 
  1. Second Amendment to Office Lease   October 26, 2004
 
  2. Commencement Date Addendum   April 3, 2000
 
  3. First Amendment to Office Lease   October 21, 1999
 
  4. Office Lease   July 16, 1999
 
       
 
  American Building Maintenance    
 
  1. First Amendment to Office Lease   September 19, 2003
 
  2. Office Lease   March 20, 2000
 
       

Exhibit D-1



--------------------------------------------------------------------------------



 



          Building 2 # 7255   Lease Date
 
  Arellano Construction Company    
 
  (Lease will expire 9/30/05 but Tenant is in holdover rent until 12/31/05    
 
  1. Third Amendment to Office Lease   June 18, 2002
 
  2. Second Amendment to Office Lease   June 12, 2000
 
  3. First Amendment to Office Lease   June 20, 1996
 
  4. Office Lease   May 15, 1995
 
       
 
  Randle-Eastern Ambulance Service    
 
  1. Third Amendment to Office Lease   April 22, 2003
 
  2. Second Amendment to Office Lease   December 4, 1996
 
  3. First Amendment to Office Lease   March 12, 1996
 
  4. Amendment to Access Easement Agreement   June 1996
 
  5. Office Lease   March 12, 1996
 
       
 
  Protection One Alarms Monitor    
 
  1. Office Lease   May 17, 2004

Exhibit D-2



--------------------------------------------------------------------------------



 



          Building 3 # 7245   Lease Date
 
  SL Supply Chain Services International    
 
  1. Landlord’s Waiver and Consent   October 19, 2004
 
  2. First Amendment to Office Lease   September 29, 2004
 
  3. Commencement Date Addendum   December 23, 1999
 
  4. Landlord’s Waiver and Consent   November 2, 1999
 
  5. Office Lease   November 2, 1999
 
       
 
  Global Cosmetics Company    
 
  1. Office Lease   September 1, 2005

Exhibit D-3



--------------------------------------------------------------------------------



 



          Building 4 #7200   Lease Date
 
  Wachovia Bank, N.A.    
 
  1. First Amendment to Office Lease   May 2, 2002
 
  2 Office Lease   October 1, 1997
 
       
 
  CoreStaff Support Services, Inc.    
 
  1. Office Lease   June 8, 2005
 
       
 
  CVG International    
 
  1. Fifth Amendment to Office Lease   March 4, 2004
 
  2. Fourth Amendment to Office Lease   June 10, 2003
 
  3. Third Amendment to Office Lease   December 13, 2002
 
  4. Second Amendment to Office Lease   January 21, 2000
 
  5. Notice of Sale   April 30, 1999
 
  6. First Amendment to Office Lease   January 2, 1997
 
  7. Letter Amendment dated   January 10, 1996
 
  8. Letter Amendment dated   January 4, 1995
 
  9. Letter Amendment dated   May 23, 1994
 
  10. Office Lease   February 26, 1992
 
       
 
  Itautec America, Inc.    
 
  1. Second Amendment to Office Lease   July 8, 2004
 
  2. First Amendment to Office Lease   November 1, 2001
 
  3. Notice of Sale   April 30, 1999
 
  4. Commencement Date Addendum   November 11, 1998
 
  5. Office Lease   July 15, 1998
 
       
 
  JN Global Productions, Inc.    
 
  1. Commencement Date Addendum   October 19, 2004
 
  2. Office Lease   June 18, 2004
 
       
 
  Argyle Marketing    
 
  1. Commencement Date Addendum   June 15, 2004
 
  Office Lease   May 14, 2004
 
       
 
  Rexnord Corporation    
 
  1. Second Amendment   January 6, 2005
 
  2. First Amendment to Office Lease   May 13, 2002
 
  3. Office Lease   June 25, 1997

Exhibit D-4



--------------------------------------------------------------------------------



 



         
 
  Cargo Brokers International    
 
  1. Seventh Amendment to Office Lease   October 4, 2005
 
  2. Sixth Amendment to Office Lease   October 4, 2004
 
  3. Fifth Amendment to Office Lease   September 15, 2003
 
  4. Fourth Amendment to Office Lease   August 12, 2002
 
  5. Third Amendment to Office Lease   September 10, 2001
 
  6. Second Amendment to Office Lease   August 16, 2000
 
  7. First Amendment to Office Lease   October 5, 1999
 
  8. Letter Amendment   July 5, 1999
 
  9. Office Lease   September 2, 1994
 
       
 
  Americas Mortgage Source, Inc.    
 
  1. Office Lease   October 5, 1999
 
       
 
  Star Clippers    
 
  1. Office Lease   November 4, 2004
 
       
 
  Worldwide Insurance Associates    
 
  1. Second Amendment to Office Lease   June 22, 2005
 
  2. First Amendment to Office Lease   June 18, 2005
 
  3. Office Lease   October 5, 1999
 
       
 
  Guernica and Gonzalez    
 
  1. Office Lease   September 29, 2004
 
       
 
  Oriental Logistics Miami, Inc.   July 1, 2004
 
  1. First Amendment to Office Lease   July 11, 2004
 
  2. Office Lease    
 
       
 
  Heads & Threads International    
 
  1. Commencement Date Addendum   April 20, 2004
 
  2. Office Lease   March 24, 2004
 
       
 
  Martinez Engineering Group    
 
  1. Office Lease   June 24, 2004
 
       
 
  Conagra Foods, Inc.    
 
  1. Office Lease   September 10, 2003
 
       
 
  Rohde & Schwarz, Inc.    
 
  1. First Amendment to Office Lease   December 6, 2002
 
  2. Office Lease   July 12, 2000

Exhibit D-5



--------------------------------------------------------------------------------



 



         
 
  Mercury Air Group,    
 
  1. Second Amendment to Office Lease   December 10, 2004
 
  2. First Amendment to Office Lease   January 21, 2004
 
  3. Office Lease   January 3, 2002
 
       
 
  Martin Aviation Group, Inc.    
 
  1. Second Amendment to Office Lease   June 17, 2002
 
  2. First Amendment to Office Lease   May 23, 1993
 
  3. Office Lease   July 28, 1992
 
       
 
  Seena Sales Corporation    
 
  5. First Amendment to Office Lease   November 26, 2003
 
  6. Office Lease   November 8, 2000
 
       
 
  Central Billing Bureau, Inc.    
 
  1. Office Lease   November 1, 2002
 
       
 
  Ross & Baruzzini    
 
  1. First Amendment to Office Lease   September 12, 2005
 
  2. Office Lease   July 26, 2004
 
       
 
  Brooks Security, Inc. & Security Management Innovations, Inc.    
 
  1. Office Lease   July 28, 2005
 
       
 
  Multiflora Corporation and Vistaflor Corporation    
 
  1. Commencement Date Addendum   August 19,. 2005
 
  2. Office Lease   September 1, 2005
 
       
 
  Nihon Kohden America    
 
  1. Office Lease   March 30, 2004
 
       
 
  Continucare Corporation    
 
  1. Office Lease   June 3, 2004
 
       
 
  Elo Touchsystems, Inc.    
 
  (Tenant will be relocating to 7300 joining Tyco Healthcare)    
 
  1. Office Lease   October 12, 2001
 
       
 
  Fedex Trade Networks, Inc.    
 
  1. Notice of Sale dated   April 30, 1999
 
  2. First Amendment to Office Lease   February 15, 2001
 
  3. Consent to Assignment   February 15, 2001
 
  4. Office Lease   March 6, 1996
 
       
 
  Camanchaca, Inc.    
 
  1. Letter Amendment   January 30, 2003

Exhibit D-6



--------------------------------------------------------------------------------



 



         
 
  2. First Amendment to Office Lease   December 13, 2002
 
  3. Office Lease   April 25, 2001
 
       
 
  GM Underwriters, Inc.    
 
  1. Office Lease   November 10, 2004
 
       
 
  Brooks Security, Inc. & Northern Capital Insurance    
 
  1. First Amendment to Office Lease   June 20, 2005
 
  2. Office Lease   November 12, 2004
 
       
 
  Lea & Elliot, Inc.    
 
  1. Third Amendment to Office Lease   July 19, 2005
 
  2. Notice of Sale   April 30, 1999
 
  3. Letter Amendment   July 5, 1999
 
  4. First Amendment to Office Lease   August 8, 2000
 
  5. Second Amendment to Office Lease   November 17, 2000
 
  6. Office Lease   July 10, 1998
 
       
 
  Ameriquest Mortgage    
 
  (Lease expired but Tenant is in holdover rent until 10/31/05)    
 
  1. Notice of Sale   April 20, 1999
 
  2. First Amendment to Office Lease   January 29, 2002
 
  3. Letter Amendment   April 1, 2002
 
  4. Office Lease   April 8, 1997
 
       
 
  Marchon Eyewear, Inc.    
 
  1. Office Lease   September 13, 2004
 
       
 
  Steris Corporation    
 
  1. First Amendment to Office Lease   December 1, 2002
 
  2. Office Lease   January 20, 1999
 
       
 
  Cooper Power Systems    
 
  1. Office Lease   April 28, 2004
 
       
 
  Wachovia Bank (Drive Thru)    
 
  1. Office Lease   October 1, 1997

Exhibit D-7



--------------------------------------------------------------------------------



 



          Building #5 7205   Lease Date
 
  Gabriella Rodriguez    
 
  1. Consent to Assignment and Assumption of Lease   June 9, 2003
 
  2. First Amendment to Office Lease   December 13, 2002
 
  3. Notice of Sale   April 30, 1999
 
  4. Letter Amendment   March 19, 1999
 
  5. Consent to Assignment and Assumption of Lease Agreement   August 8, 2000
 
  6. Office Lease   February 27, 2998
 
       
 
  Delta Care/Dental Health Plan    
 
  1. Notice of Sale   April 30, 1999
 
  2. First Amendment to Office Lease   May 13, 2002
 
  3. Office Lease   October 8, 1997
 
       
 
  Roanoke Brokerage Services Inc.    
 
  1. Second Amendment   February 11, 2005
 
  2. First Amendment to Office Lease   March 1, 2000
 
  3. Office Lease   October 8, 1997
 
       
 
  Network Engineering Services, Inc.    
 
  1. Office Lease   October 15, 2003
 
       
 
  Netco, Inc.    
 
  1. Office Lease   February 2, 2004
 
       
 
  HR Benefits Services, Inc.    
 
  1. First Amendment to Office Lease   July 31, 2004
 
  2. Office Lease   no date 2001
 
       
 
  Norman G. Jensen    
 
  1. First Amendment to Office Lease   July 19, 2004
 
  2. Office Lease   April 1, 2004
 
       
 
  Thomas Miller (Miami), Inc.    
 
  1. Third Amendment to Office Lease   August 9, 2005
 
  2. Second Amendment to Office Lease   May 11, 2004
 
  3. First Amendment to Office Lease   May 23, 1998
 
  4. Office Lease   June 15, 1997
 
       
 
  Gonzalez & Monteagudo    
 
  1. Office Lease   September 29, 2004

Exhibit D-8



--------------------------------------------------------------------------------



 



          Building #5 7205   Lease Date
 
  Cognisa Security, Inc.    
 
  1. First Amendment   March 8, 2005
 
  2. Office Lease   March 1, 2000
 
       
 
  Clarion Latin America Corp.    
 
  1. Second Amendment to Office Lease   March 18, 2004
 
  2. First Amendment to Office Lease   March 25, 2003
 
  3. Office Lease   March 15, 2001
 
       
 
  Coverall of South Florida    
 
  1. Consent to Sublease   February 14, 2005
 
  2. First Amendment to Office Lease   March 15, 2002
 
  3. Office Lease   April 15, 1998
 
       
 
  American Security Administrative Services    
 
  1. First Amendment to Office Lease   August 4, 2003
 
  2. Letter Amendment   April 8, 1997
 
  3. Office Lease   March 4, 1999
 
       
 
  SCM USA, LLC    
 
  1. Office Lease   March 12, 2003
 
       
 
  International Managed Care    
 
  1. First Amendment to Office Lease   April 18, 2000
 
  2. Second Amendment to Office Lease   October 8, 2002
 
  3. Third Amendment to Office Lease   September 5, 2003
 
  4. Fourth Amendment to Office Lease   December 10, 2003
 
  5. Office Lease   March 31, 1998
 
       
 
  McQuay Latin America    
 
  1. First Amendment to Office Lease   December 9, 2002
 
  2. Letter Amendment   December 23, 1998
 
  3. Notice of Sale   April 30, 1999
 
  4. Security Deposit Assignment   May 1, 1997
 
  5. Letter Amendment   January 8, 1997
 
  6. Office Lease   October 22, 1997
 
       
 
  Health Reinsurance    
 
  1. First Amendment to Office Lease   September 5, 2003
 
  2. Office Lease   December 23, 1998
 
       
 
  South Atlantic Mortgage    
 
  1. Office Lease   July 8, 2004

Exhibit D-9



--------------------------------------------------------------------------------



 



          Building #5 7205   Lease Date
 
  Securitas Security    
 
  1. Second Amendment to Office Lease   November 24, 2003
 
  2. First Amendment to Office Lease   March 7, 2003
 
  3. Reimbursement Agreement   April 23, 2004
 
  4. Office Lease   May 11, 2004
 
       
 
  Mexicana Airlines    
 
  1. Second Amendment to Office Lease   November 14, 2003
 
  2. First Amendment to Office Lease   March 7, 2003
 
  3. Office Lease   August 20, 1997
 
       
 
  Soletanche, Inc.    
 
  1. Office Lease   September 9, 2004
 
       
 
  Interamerican Services, Corp.    
 
  1. First Amendment to Office Lease   May 26, 2005
 
  2. Office Lease   July 18, 2002
 
       
 
  JL Media, Inc.    
 
  1. Notice of Sale   April 30, 1999
 
  2. First Amendment to Office Lease   October 31, 2002
 
  3. Office Lease   June 17, 1997

Exhibit D-10



--------------------------------------------------------------------------------



 



          Building #6 7415   Lease Date
 
  Runway Grill, Inc.    
 
  1. Consent to Assignment and Assumption of Lease Agreement   August 8, 2000
 
  2. Notice of Sale   April 30, 1999
 
  3. Third Amendment to Office Lease   April 28, 2000
 
  4. Disclosure Statement   February 21, 1997
 
  5. Second Amendment to Office Lease   August 27, 1998
 
  6. First Amendment to Office Lease   April 7, 1998
 
  7. Office Lease   February 14, 1997
 
       
 
  Fiesta Marketing    
 
  1. First Amendment to Office Lease   February 23, 2004
 
  2. Office Lease   February 23, 2004
 
       
 
  American Standards    
 
  1. Commencement Date Addendum   May 13, 2003
 
  2. Fifth Amendment to Office Lease   June 18, 2002
 
  3. Fourth Amendment to Office Lease   March 15, 2001
 
  4. Third Amendment to Office Lease   March 1, 1995
 
  5. Second Addendum to Office Lease   March 8, 1991
 
  6. First Amendment to Office Lease   July 12, 1998
 
  7. Office Lease   December 16, 1985
 
       
 
  Note: Lease with American Standards to be terminated.    
 
       
 
  Uno Money Transfers    
 
  1. Guaranty of UnoGroup Holding   August 6, 2001
 
  2. Office Lease   August 16, 2001

Exhibit D-11



--------------------------------------------------------------------------------



 



          Building #7 7400   Lease Date
 
  Parker Hannifin    
 
  1. Second Amendment to Office Lease   April 1, 2003
 
  2. First Amendment to Office Lease   March 23, 1998
 
  3. Office Lease   July 20, 1995
 
       
 
  TODO 1 Services, Inc.    
 
  1. Third Amendment to Office Lease   June 14, 2005
 
  2. Second Amendment to Office Lease   August 6, 2003
 
  3. First Amendment to Office Lease   July 31, 2003
 
  4. Name Change Notice from Florida Secretary of State   March 23, 2001
 
  5. Office Lease   July 12, 2000
 
       
 
  Pacific Services    
 
  1. Second Amendment to Office Lease   September 15, 2005
 
  2. First Amendment to Office Lease   August 8, 2000
 
  3. Office Lease   April 27, 1995
 
       
 
  Danka Industries    
 
  1. Second Amendment to Office Lease   February 15, 2001
 
  2. First Amendment to Office Lease   November 8, 2000
 
  3. Notice of Sale   April 30, 1999
 
  4. Letter Amendment   December 16, 1997
 
  5. Letter Amendment   December 11, 1996
 
  6. Office Lease   September 8, 1995
 
       
 
  Mazda Motor    
 
  1. Office Lease   January 16, 2001

Exhibit D-12



--------------------------------------------------------------------------------



 



          Building #8 7300   Lease Date
 
  Hi-Tech Accounting    
 
  1. Office Lease   August 17, 2004
 
       
 
  Pan American Bank    
 
  1. Office Lease   September 30, 2005
 
       
 
  American President Lines    
 
  1. Third Amendment to Office Lease   August 8, 2000
 
  2. Second Amendment to Office Lease   April 18, 2000
 
  3. Unconditional Reimbursement Agreement   May 31, 2000
 
  4. First Amendment to Office Lease   June 24, 1999
 
  5. Notice of Sale   April 30, 1999
 
  6. Letter Amendment   March 19, 1999
 
  7. Office Lease   March 16, 1998
 
       
 
  Road America Motor Club Inc.    
 
  1. First Amendment to Office Lease   July 26, 2005
 
  2. Office Lease   March 12, 2004
 
       
 
  Symetra Life Insurance    
 
  1. Office Lease   December 1, 2004
 
       
 
  Barbara Palacios Design Company, LLC    
 
  1. Office Lease   June 24, 2004
 
       
 
  Mailcreations.COM, Inc.    
 
  1. Second Amendment to Office Lease   August 19, 2003
 
  2. First Amendment to Office Lease   August 12, 2002
 
  3. Office Lease   November 15, 2001
 
       
 
  Spectrum Investments Corp.    
 
  1. Fourth Amendment to Office Lease   June 17, 2005
 
  2. Consent to Sublease   January 17, 2005
 
  3. Third Amendment to Office Lease   March 19, 2003
 
  4. Second Amendment to Office Lease   October 20, 2001
 
  5. First Amendment to Office Lease   August 9, 2000
 
  6. Office Lease   August 8, 2000

Exhibit D-13



--------------------------------------------------------------------------------



 



          Building #8 7300   Lease Date
 
  Luxottica Sun Corp.    
 
  1. Fifth Amendment to Office Lease   March 5, 2003
 
  2. Fourth Amendment to Office Lease   March 1, 2000
 
  3. Notice of Sale   April 30, 1999
 
  4. Addendum to Lease   April 3, 1996
 
  5. Consent to Assignment   April 3, 1996
 
  6. Third Amendment to Office Lease   October 31, 1998
 
  7. Second Amendment to Office Lease   October 22, 1997
 
  8. First Amendment to Office Lease   February 19, 1997
 
  9. Office Lease   October 31, 1994
 
       
 
  Independent Order of Foresters    
 
  1. Office Lease   February 16, 2005
 
       
 
  Tyco Healthcare Group    
 
  (Relocation from 7200 & 7650 to 7300 — effective est. 9/1/04)    
 
  1. Third Amendment   May 6, 2005
 
  2. Second Amendment   March 4, 2005
 
       
 
  Assurant, Inc.    
 
  1. Certificate of Merger Letter   February 4, 2004
 
  2. Third Amendment to Office Lease   February 28, 2003
 
  3. Second Amendment to Office Lease   January 1, 2002
 
  4. First Amendment to Office Lease   January 14, 2000
 
  5. Office Lease   April 30, 1999
 
       
 
  South Florida Employment & Training    
 
  1. First Amendment to Office Lease   June 1, 2003
 
  2. Office Lease   December 6, 2002
 
       
 
  Parsons Brickerhoff    
 
  1. First Amendment to Office Lease   September 15, 2005
 
  2. Office Lease   July 3, 2002
 
       
 
  Systems Union, Inc.    
 
  1. Office Lease   July 2, 2001
 
       
 
  Gannett Fleming, Inc.    
 
  1. Commencement Date Addendum   January 9, 2002
 
  2. Office Lease   December 6, 2002
 
       
 
  GE Seaco America, LLC    
 
  1. First Amendment to Office Lease   March 15, 2001
 
  2. Office Lease   September 10, 1997
 
       
 
  Cuba Travel Services, Inc.    
 
  1. Consent to Sublease   May 26, 2005

Exhibit D-14



--------------------------------------------------------------------------------



 



          Building #8 7300   Lease Date
 
  2. Office Lease   May 13, 2002
 
       
 
  Pinnacle International Investments, Inc.    
 
  1. Office Lease   September 10, 2003
 
       
 
  Fortis Benefits Inc. Co.    
 
  1. Office Lease   February 20, 2003
 
       
 
  Spectrum Investments Corp    
 
  1. Consent to Sublease   January 17, 2005
 
  2. Third Amendment to Office Lease   March 19, 2003
 
  3. Second Amendment to Office Lease   August 6, 2002
 
  4. First Amendment to Office Lease   August 9, 2000
 
  5. Office Lease   August 8, 2000
 
       
 
  HWE (Americas) LLC    
 
  1. Notice of Default   May 6, 2005
 
  2. Consent to Sublease   March 31, 2003
 
  3. Sublease   March 31, 2003
 
  4. Guaranty of Henry Walker Group   August 14, 2001

Exhibit D-15



--------------------------------------------------------------------------------



 



          Building #9 7600   Lease Date
 
  Neighborhood Health Partnership    
 
  1. Ninth Amendment to Office Lease   May 20, 2003
 
  2. Eighth Amendment to Office Lease   February 20, 2003
 
  3. Seventh Amendment to Office Lease   April 1, 2002
 
  4. Consent to Assignment   June 19, 2002
 
  5. Sixth Amendment to Office Lease   January 29, 2001
 
  6. Fifth Amendment to Office Lease   May 24, 2001
 
  7. Fourth Amendment to Office Lease   April 18, 2000
 
  8. Third Amendment to Office Lease   December 11, 1998
 
  9. Notice of Sale   April 30, 1999
 
  10. Second Amendment to Office Lease   January 22, 1998
 
  11. First Amendment to Office Lease   November 5, 1997
 
  12. Office Lease   October 31, 1996
 
       
 
  Parson Transportation Group    
 
  1. Substantial Completion Letter   January 10, 2003
 
  2. Guarantee of Patent Company   August 29, 2002
 
  3. Office Lease   September 13, 2002
 
       
 
  General Electric Company    
 
  1. Reimbursement Agreement   August 1, 2003
 
  2. Office Lease   December 1, 2003

Exhibit D-16



--------------------------------------------------------------------------------



 



          Building #10 7650   Lease Date
 
  Tyco Healthcare Group    
 
  1. Second Amendment to Office Lease   March 4, 2005
 
  2. First Amendment to Office Lease   June 24, 1999
 
  3. Notice of Sale   April 30, 1999
 
  4. Office Lease   June 15, 1998
 
       
 
  The Group Advance Marketing    
 
  1. Commencement Date Addendum   January 16, 2004
 
  2. Office Lease   December 31, 2003
 
       
 
  Trane Central America, Inc.    
 
  1. Third Amendment to Office Lease   July 26, 2004
 
  2. Second Amendment to Office Lease   May 21, 2004
 
  3. Subordination, Nondisturbance and Attorney Agreement   April 29, 2004
 
  4. Notice of Sale   April 30, 1999
 
  5. First Amendment to Office Lease   August 20, 1999
 
  6. Office Lease   May 24, 1996
 
       
 
  Ricoh Latin America    
 
  1. Second Amendment to Office Lease   October 7, 2003
 
  2. Unanimous written consent of directors of Ricoh Corporation   April 14,
1997
 
  3. First Amendment to Office Lease   April 20, 1999
 
  4. Office Lease   April 22, 1997
 
       
 
  URS Corporation    
 
  1. Second Amendment   February 22, 2005
 
  2. First Amendment   June 19, 2003
 
  3. Office Lease   October 31, 2002
 
       
 
  Bellsouth Telecommunications    
 
  1. Fourth Amendment to Office Lease and Consent to Assignment   June 28, 2001
 
  2. Third Amendment to Office Lease   October 20, 2000
 
  3. Notice of Sale   April 30, 1999
 
  4. Second Amendment to Office Lease   January 21, 2000
 
  5. First Amendment to Office Lease   January 11, 1999
 
  6. Disclosure Statement   November 30, 1996
 
  7. Office Lease   November 27, 1996

Exhibit D-17



--------------------------------------------------------------------------------



 



          Building #10 7650 and #11 7665   Lease Date
 
  Norwegian Cruise Lines, Ltd.    
 
  1. Fourth Amendment to Office Lease   June 1, 2005
 
  2. Third Amendment to Office Lease   August 30, 2004
 
  3. Second Amendment to Office Lease   March 18, 2003
 
  4. Consent to Assignment   February 25, 2002
 
  5. First Amendment to Office Lease   March 24, 1997
 
  6. Office Lease   September 1996

Exhibit D-18



--------------------------------------------------------------------------------



 



     
EXHIBIT E
EXISTING AGREEMENTS

     
Schedule of Service Contracts
  AIRPORT CORPORATE CENTER
 
  7200-7665 Corporate Center Drive
 
  Miami, Fl 33126

                                                                         
Monthly   Annual   Contract                                 Value Dollar  
Dollar Value   Roll-Over or Services Covered       Vendor           Start Date
of   Term of       of Contract   of Contract   Extension By Contract   Vendor
Name   Address   Vendor Contact   Phone #   Contract   Contract   Expiration
Date   (Approx.)   (Approx.)   (Yes/No)
Janitorial
  ABM   7235 N.W. 19   Noel Perez   786-229-7117       M-M   M-M   $66,000  
$792,000   No
 
      St Bay H, Miami Fl                                
 
      33126                                  
Security
  Allied Barton   14750 NW 77th   Darriel   305-819-3881       M-M   M-M  
$57,000   $684,000   No
 
      Court, Suite   Prestegard                            
 
      330, Miami                                
 
      Fl 33016                                  
Fire Sprinklers
  A-1 Fire d/b/a All   504 NW 190   Jan Folk   305-653-1142       M-M   M-M    
  $4,500   No
 
  Fire   Street Miami,       305-653-4380                       No
 
      FL 33179                                  
Liebert
  AirTech Air   7805 NW 55   Mike Jaffe   305-592-5780       M-M       $285  
$3,420   No
Maintenance-
  Condition   Street Miami,                                
Fortis
      FL 33166                                  
Monitoring
  King III   751 Canyon Drive,       800-354-6473   1/24/2004   1 Year   30-day
  $593   $7,116   Yes
Elevator Phones
      Suite 100                   Cancellation            
4,5,8,9,10,11
      Coppell, TX                                
 
      75019                                  
Trash Disposal
  BFI   7650 NW 190       305-638-3800       M-M       $4,500   $54,000   No
 
      Street Miami,                                
 
      FL 33179                                

Exhibit E-1



--------------------------------------------------------------------------------



 



     
Schedule of Service Contracts
  AIRPORT CORPORATE CENTER
 
  7200-7665 Corporate Center Drive
 
  Miami, Fl 33126

                                                                         
Monthly   Annual   Contract                                 Value Dollar  
Dollar Value   Roll-Over or Services Covered       Vendor           Start Date
of   Term of       of Contract   of Contract   Extension By Contract   Vendor
Name   Address   Vendor Contact   Phone #   Contract   Contract   Expiration
Date   (Approx.)   (Approx.)   (Yes/No)
HVAC
  Brophy Air   2950 SW 28th       305-444-6404           30-day   $510   $6,120
  No
Todo 1 & AMR
      Lane Miami FL                   Cancellation            
 
      33133                                  
Trash Disposal
  Waste Tech   7003 Chadwick       615-790-6808   11/1/2002       30-day  
$1,200   $14,400   Yes
Consultant
      Drive, Suite                   Cancellation            
 
      280                                
 
      Brentwood, TN                                
 
      37027                                  
Paper Recycling
  Caribbean Fibers,   P.O. Box   Jorge Barreto   305-525-4866   4/9/2002   1
year   30-day   $140   $1,680   Yes
 
  Inc.   822643 Miami,                   Cancellation            
 
      FL 33082                                  
Uniform
  Cintas Uniform   1111 NW 209   Richard Chamberlain   954-538-9220   M-M   M-M
  M-M   $530   $6,360    
Maintenance
      Avenue                                
 
      Pembroke                                
 
      Pines, FL                                
 
      33029                                  
Window Washing
  Cliffhangers   5561 NW 74   Roberto Calderin   305 887-0700   M-M   M-M   M-M
      $43,000   Yes
 
      Ave. Miami, Fl                                
 
      33166                                  
Internet-T-1 Line
  Florida Digital   P.O. Box       305-468-1040       M-M   M-M   $900   $10,800
   
 
      862172 Miami,                                
 
      FL 32886-2172                                  
Copier & Fax
  GE Capital                           $656   $7,872      
UPS Maintenance
  Liebert Global   PO Box 70474                           $28,877   Yes
 
  Services,   Chicago, IL                                
 
  Buildings 9, 10 & 11   60673-011                                

Exhibit E-2



--------------------------------------------------------------------------------



 



     
Schedule of Service Contracts
  AIRPORT CORPORATE CENTER
 
  7200-7665 Corporate Center Drive
 
  Miami, Fl 33126

                                                                         
Monthly   Annual   Contract                                 Value Dollar  
Dollar Value   Roll-Over or Services Covered       Vendor           Start Date
of   Term of       of Contract   of Contract   Extension By Contract   Vendor
Name   Address   Vendor Contact   Phone #   Contract   Contract   Expiration
Date   (Approx.)   (Approx.)   (Yes/No)
Elevator Maintenance - Bldg 9
  ThyssenKrupp   7481 NW 66th
Street       305-592-7722       M-M       $2,250   $27,000    
 
                                       
Fire Extinguishers
  Alpha Fire                   M-M   M-M       $1,100    
 
  Equipment                                      
Golf Cart Lease Agreement
  Nasrep Leasing                           $1,323   $15,876      
Elevator Service
  Otis Elevator   1151 NW       305-626-3522   1/1/2001   M-M   12/31/2005  
$11,800   $141,600    
Bldgs 4,5,8,10,11
      159th Drive                                  
Postage Machine
  Pitney Bowes           800-659-2555   M-M   M-M   M-M   $250   $3,000    
 
                                       
Postage Machine
  Purchase Power           800-659-2555   M-M   Quarterly   M-M   $583   $2,332
   
 
                                       
Printer Maintenance
  Saxon Business
Avenue   13925 NW 60th       305-362-0100   M-M   M-M   M-M   $246   $2,952    
 
                                       
Control Access
  Siemens   10111 Business       954-442-6200               $4,452   $53,424    
Monitoring 4, 5,
      Drive Miramar,                                
8,9,10,11
      FL 33025                                  
Fire Panel Service
  Simplex   3801       954-862-5256       Payment           $30,413    
 
      Commerce               in Jan &                
 
      Parkway               June                  
Exterior Landscaping
  Southern Services   8721 SW 126th   Thomas Sirak   786-586-5994   M-M   M-M  
M-M   $23,000   $276,000    
 
      Terrace                                  
Interior Plant
  Southern Services   8721 SW 126th   Thomas Sirak   786-586-5994   M-M   M-M  
M-M   $1,045   $12,540    
Maintenance
      Terrace                                

Exhibit E-3



--------------------------------------------------------------------------------



 



     
Schedule of Service Contracts
  AIRPORT CORPORATE CENTER
 
  7200-7665 Corporate Center Drive
 
  Miami, Fl 33126

                                                                         
Monthly   Annual   Contract                                 Value Dollar  
Dollar Value   Roll-Over or Services Covered       Vendor           Start Date
of   Term of       of Contract   of Contract   Extension By Contract   Vendor
Name   Address   Vendor Contact   Phone #   Contract   Contract   Expiration
Date   (Approx.)   (Approx.)   (Yes/No)
Granite Floor Polishing Buildings 4,5,8,9,10,11
  Stuart Dean Co.       Mary Ann Degan   305-652-9595               $3,177  
$38,124    
 
                                       
Emergency Generator
  TAW Power   440 South 78th   Service Dept   954-977-0202   M-M   M-M   M-M    
       
Maintenance
  Systems   Street Miami, FL                                
 
                                       
Chiller and Cooling
  Trane   7415 Corporate       305-592-0672   M-M   M-M   M-M       $120,000    
Tower Maintenance
      Center Drive                                  
Water Treatment
  Triton       Richard Nelson               30-day Cancellation   $900   $10,800
  Yes  
Pest Control
  Truly Nolen   6135 NW 167th   Jack   305-823-2847   M-M   M-M   M-M   $1,235  
$14,820    
 
      Street                                  
Trash Disposal-
  Waste Management   2125 NW 10th       305-471-4444   M-M   M-M   M-M   $2,300
  $27,600    
Bldg 11
      Court Miami,                                
 
      FL 331127                                  
Letter of Credit Parcel 12
  Wachovia Bank                               $225   No  
Trash Disposal
  Waste Tech   7003 Chadwick       615-790-6808   11/1/2002       30-day  
$1,200   $14,400   Yes
Consultant
      Drive, Suite 280                   Cancellation                    
Brentwood, TN                                         37027                    
           

Exhibit E-4



--------------------------------------------------------------------------------



 



EXHIBIT F
ASSIGNMENT AND ASSUMPTION OF LEASES
     AGREEMENT dated as of this                      day of
                                        , 2005 by and between MIAMI RPFIV
AIRPORT CORPORATE CENTER ASSOCIATES LIMITED LIABILITY COMPANY (the “Assignor”)
and                                                              , having an
office at
                                                                                
(collectively, the “Assignee”).
STATEMENT OF FACTS
     By Agreement of Sale dated                                          , 2005
(the “Agreement of Sale”), Assignor agreed to sell, and Assignee agreed to
purchase, the premises known as the Miami Airport Corporate Center located in
Miami, Florida (herein the “Premises”). Capitalized terms used but not
separately defined herein shall have the meaning provided in the Agreement of
Sale.
     By deed of even date herewith, the Assignor has conveyed the Premises to
Assignee.
     The Premises have been conveyed to Assignee subject to the rights of
certain tenants pursuant to their respective leases. Assignor now desires to
assign to Assignee, and Assignee desires to assume, all right, title, interest
and obligations of Assignee, as landlord under said leases, including without
limitation, the security deposits thereunder.
TERMS
     NOW THEREFORE, in consideration of the sum of $10.00 and other good and
valuable consideration, lawful money of the United States in hand paid, each to
the other, the receipt and sufficiency whereof is hereby acknowledged, the
parties hereto agree as follows:
     1. Assignor hereby assigns unto the Assignee all of the Assignor’s right,
title and interest in and to the following:
          (i) All spaces leases (the “Space Leases”) affecting the Premises in
effect as of the date hereof, including, without limitation the Space Leases
described in Schedule “A” annexed hereto and made a part hereof; and
          (ii) All security deposits together with all accrued interest thereon
held by Assignor under the Space Leases as set forth in Schedule “B” annexed
hereto and made a part hereof.
     TO HAVE AND TO HOLD the same unto the Assignee, its successors and assigns,
from the date hereof, subject to the terms, covenants, conditions and provisions
therein contained.
     2. By its execution hereof, Assignee hereby acknowledges receipt of:
(i) sufficient originals and/or copies of the Space Leases, and (ii) all of the
security deposits.
Exhibit F-1

 



--------------------------------------------------------------------------------



 



     3. This assignment is made without warranty or representation by, or
recourse against the Assignor of any kind whatsoever, except (a) to the extent,
if at all, specifically set forth in the Agreement of Sale with respect to the
Space Leases and to the extent, if at all, the Agreement of Sale expressly
provides that any of the warrantees or representations set forth therein with
respect to the Space Lease are to survive the closing thereunder, and (b) that
Assignor warrants to Assignee that Assignor is the owner of the lessor’s
interest in the Space Leases and has not conveyed or encumbered its interest in
the Space Leases to any party other than the holder of the Existing Loan.
     4. The Assignee hereby assumes the performance of all of the terms,
covenants and conditions of the Space Leases herein assigned by the Assignor to
the Assignee arising from and after the date hereof and hereby agrees to perform
all of the terms, covenants and conditions of the Space Leases arising from and
after the date hereof; all with the full force and effect as if the Assignee had
signed the Space Leases originally as the landlord named therein.
     5. (a) Assignor agrees to indemnify, defend and hold Assignee harmless for,
from and against any and all liabilities, claims, demands, damages and causes of
action that may now or hereafter be made or asserted against Assignee arising
out of or related to the Leases and/or acts or omissions of Assignor arising
prior to the date of this Agreement; provided however that specifically excluded
from this indemnity are claims relating to the physical nature of the Properties
and claims for brokerage commissions, tenant improvement costs and other leasing
costs relating to Leases in effect prior to the date hereof and for which
Assignee has assumed responsibility pursuant to the terms of the Agreement of
Sale.
     (b) Assignee agrees to indemnify, defend and hold Assignor harmless from
and against any and all liabilities, claims, demands, damages and causes of
action that may now or hereafter be made or asserted against Assignor arising
out of or related to the Leases and/or acts or omissions of Assignee arising
after the date of this Agreement.
     6. Assignee does hereby for itself, and its legal representatives, heirs,
successors and assigns (a) agree to hold and apply all security deposits
delivered to Assignee or credited to Assignee in accordance with the terms of
the respective leases and/or tenancies pursuant to which the same was initially
deposited, and (b) indemnify and save harmless the Assignor, the Seller’s
Property Manager, and, as the case may be, their respective parent, affiliated
and subsidiary entities and all of their respective members, partners, trustees,
shareholders, directors, officers, employees and agents and each of their
respective heirs, legal representatives, successors and assigns from and against
any and all claims, loss, damage, liability or expense (including without
limitation, reasonable attorneys’ fees and expenses) as a result of Assignee’s
acts arising after the date hereof, asserted by any of said tenants or any
person or persons claiming under any of them with respect to any such security
deposits or Space Leases.
     7. Each party agrees that it will make, execute, acknowledge and deliver
all and every such further acts, deeds, conveyances, assignments, notices of
assignments, transfers and assurances as the other party shall from time to time
reasonably require, for the better assuring, conveying, assigning, transferring,
assuming and confirming unto such other party the rights and obligations hereby
conveyed or assigned or intended and assumed now, or for carrying out the
intention or facilitating the performance of the terms of this Agreement.
Exhibit F-2

 



--------------------------------------------------------------------------------



 



     8. This instrument may be executed in counterparts.
Exhibit F-3

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Agreement as of the day
and year first written above.

                      ASSIGNOR:    
 
                    MIAMI RPFIV AIRPORT CORPORATE
CENTER ASSOCIATES LIMITED LIABILITY COMPANY    
 
                    By:   MIAACCIV, LLC,             its managing member    
 
               
 
      By:        
 
       
 
Name:    
 
        Title:  
 
                    ASSIGNEE:    
 
                         
 
               
 
  By:                          
 
      Name:      
 
      Title:      

Exhibit F-4

 



--------------------------------------------------------------------------------



 



SCHEDULE A
SPACE LEASES
Exhibit F-5

 



--------------------------------------------------------------------------------



 



SCHEDULE B
SECURITY DEPOSITS
Exhibit F-6

 



--------------------------------------------------------------------------------



 



EXHIBIT F-1
GENERAL ASSIGNMENT AND ASSUMPTION AGREEMENT
     THIS GENERAL ASSIGNMENT AND ASSUMPTION AGREEMENT, made and entered into as
of this                      day of                                         ,
2005, MIAMI RPFIV AIRPORT CORPORATE CENTER ASSOCIATES LIMITED LIABILITY COMPANY,
a Delaware limited liability company, having an office c/o GE Asset Management
Incorporated, 3003 Summer Street, Stamford Square, Stamford, Connecticut 06905
(“Assignor”) and                                                             , a
                                        , having an address at
                                                            (“Assignee”).
W I T N E S S E T H:
     That Assignor for ten dollars and other good and valuable consideration,
the receipt and sufficiency of which is hereby acknowledged, hereby conveys,
grants, bargains, sells, transfers, sets over, assigns, releases, delivers and
confirms to Assignee all of Assignor’s right, title and interest in and to:
(i) the agreements, documents and instruments identified on Exhibit “A” hereto
(the “Existing Agreements”), and (ii) to the extent transferable, all other
documents, instruments, licenses, permits and guaranties, if any, which relate
to the Premises being conveyed to Assignee by Assignor on the date hereof.
     Assignee hereby (i) expressly assumes the obligation for the performance of
any and all of the obligations of Assignor under the Existing Agreements in
respect of the period on or after the date hereof (the “Indemnified Matters”)
and (ii) indemnifies, defends and holds harmless Assignor and the Seller’s
Property Manager and each of their respective parent, affiliated or subsidiary
entities and all of their respective members, managers, partners, trustees,
shareholders, directors, officers, employees and agents (herein, collectively
the “Indemnified Parties”) from and against any and all claims, actions,
demands, liabilities, suits, causes of action, damages, costs or expenses
(including, without limitation, attorneys’ fees and disbursements) relating to
the Indemnified Matters. Assignor hereby agrees to indemnify, defend and hold
Assignee harmless from and against claims, actions, demands, liabilities, suits,
causes of action, damages, costs or expenses (including, without limitation,
attorneys’ fees and disbursements) relating to the obligations of Assignor under
the Existing Agreements in respect of the period prior to the date hereof.
     Terms not defined herein shall have the meanings ascribed thereto in the
Agreement of Sale dated                                         , 2005 between
Assignor and Assignee (“Agreement of Sale”).
     This Assignment and Assumption shall inure to the benefit of all parties
hereto and their respective heirs, successors and assigns. The provisions of
this Agreement shall survive the Closing.
     The Indemnified Parties shall be deemed a third-party beneficiary of this
Agreement and may enforce the same against Assignee.
     This instrument may be executed in counterparts.

 



--------------------------------------------------------------------------------



 



     THIS ASSIGNMENT IS MADE WITHOUT RECOURSE AND WITHOUT ANY REPRESENTATION OR
WARRANTY (EXPRESS OR IMPLIED) WHATSOEVER EXCEPT AS MAY EXPRESSLY BE SET FORTH IN
THE AGREEMENT OF SALE.
     IN WITNESS WHEREOF, the parties have executed this Assignment and
Assumption as of the day and year first above written.

                      ASSIGNOR:    
 
                    MIAMI RPFIV AIRPORT CORPORATE
CENTER ASSOCIATES LIMITED LIABILITY COMPANY    
 
                    By:   MIAACCIV, LLC,             its managing member    
 
               
 
      By:       
 
       
 
   
 
        Name:    
 
        Title:    
 
                    ASSIGNEE:    
 
               
 
  By:                      ,    
 
  a            
 
                         
 
               
 
  By:                          
 
      Name:      
 
      Title:      

 



--------------------------------------------------------------------------------



 



EXHIBIT G
LEASING COMMISSIONS AND TENANT IMPROVEMENTS COSTS
AIRPORT CORPORATE CENTER
OUTSTANDING COMMISSIONS AS OF OCTOBER 5, 2005

                                                              OUTSTANDING      
  TOTAL   PAID   OUTSTANDING   COMMISSION     TENANT   COMMISSION   COMMISSION  
COMMISSION   DUE DATE   COMMENTS
PanAmerican Bank
  $ 112,297.50     $ 0.00     $ 112,297.50     1st half - 10/15/05
2nd half - 2/1/06   1st half commission due 10/15/05. 2nd half commission
payment is due upon commencement of the lease term on 2/1/06.
 
                               
Cargo Brokers International
  $ 1,631.20     $ 0.00     $ 1,631.20     10/15/2005   Total commission due
10/15/05.
 
                               
Pacific Services & Trading
  $ 11,308.64     $ 0.00     $ 11,308.64     10/1/2005   Outstanding commission
invoiced 10/3/05. Payment being processed.
 
                               
Spectrum Investments
  $ 33,690.53     $ 16,845.27     $ 16,845.27     10/1/2005   Outstanding
Commission invoiced 10/3/05. Payment being processed.
 
                               
Worldwide Insurance
  $ 1,942.21     $ 971.11     $ 971.11     11/1/2005   Outstanding commission
due upon commencement of the renewal term on 11/1/05.
 
                               
Lea + Elliott
  $ 9,975.33     $ 4,987.67     $ 4,987.67     12/1/2005   Outstanding
commission due upon commencement of the renewal term on 12/1/05.
 
                               
Ross & Baruzzini
  $ 6,766.20     $ 0.00     $ 6,766.20     1st half - 9/15/05
2nd half - 1/1/06   1st half invoiced 9/19/05. Payment being processed. 2nd half
commission payment is due upon completion of the tenant improvements and
occupancy by Tenant of the premises estimated to be 1/1/06.
 
                               
Tyco Healthcare Group
  $ 127,144.74     $ 63,572.37     $ 63,572.37     12/1/2005   Outstanding
Commission reflects 2nd half commission payment which is due upon completion of
the tenant improvements and occupancy by Tenant of the premises estimated to be
12/1/05.
 
                               
Tyco Healthcare Group
  $ 42,488.43     $ 21,244.22     $ 21,244.22     12/1/2005   Outstanding
Commission reflects 2nd half commission payment which is due upon completion of
the tenant improvements and occupancy by Tenant of the premises estimated to be
12/1/05.
 
                               
NCL
  $ 5,930.16     $ 2,965.08     $ 2,965.08     4/1/2007   NCL currently
subleases the premises from BellSouth. Outstanding Commission reflects 2nd half
commission payment which is due upon BellSouth's lease expiration and
commencement of NCL's lease of the premises.

 

Note:       The above list includes commission due relative to leases that have
been executed as of 10/5/05. The list does not include commissions relative to
pending leases nor does it include commissions that would be due relative to
options contained in existing leases.

Exhibit G-1



--------------------------------------------------------------------------------



 



Schedule of Tenant Improvement Allowance Outstanding Balances as of October 5,
2005

                              Tenant   Bldg/Suite   TI Allowance   Paid  
Balance Due
Symetra Life Insurance Co.
  7300/205   $ 115,710.00     $ 94,289.53     $ 21,420.47  
Rockwell Colllins
  7235/FGH   $ 608,888.00     $ 0.00     $ 608,888.00  
Tyco Healthcare Group
  7300/312   $ 303,800.00     $ 1,007.50     $ 302,792.50  
Spectrum Investment
  7300/304   $ 32,417.00             $ 32,417.00  
3rd Floor Bldg 8 Corridor
  3rd Floor   $ 25,000.00     $ 0.00     $ 25,000.00  
2nd Floor Bldg 8 Corridor
  2nd Floor   $ 29,221.00     $ 17,803.50     $ 11,417.50  
NCL Ltd.
  7650/110,
300,500   $ 245,116.41     $ 58,399.00     $ 186,717.41  
Parson Brinckerhoff
  8/201   $ 1,555.00             $ 1,555.00  
Pacific Services
  7/D   $ 12,880.00             $ 12,880.00  
Ross & Baruzzini
  5/501   $ 67,125.00             $ 67,125.00  
PanAmerican Bank
  8/102   $ 264,273.45             $ 264,273.45  
TOTAL
                      $ 863,652.88  

Exhibit G-2



--------------------------------------------------------------------------------



 



EXHIBIT H
TENANT ESTOPPEL CERTIFICATE
FORM OF TENANT ESTOPPEL LETTER
ESTOPPEL LETTER

     
[Buyer]
  [Lender]            

         
 
  Re:   Confirmation of Lease Agreement for premises at
                    Corporate Center Drive, Miami, Florida (the “Premises”)
forming part of Airport Corporate Center (the “Property”)

Ladies and Gentlemen:
     At the request of Miami RPFIV Airport Corporate Center Associates Limited
Liability Company, a Delaware limited liability company (“Landlord”) the
undersigned hereby certifies to you and agrees as follows recognizing that you
will rely on the information contained herein:

  2.   The undersigned is the tenant under a Lease dated                     
for premises located at                      Corporate Center Drive, Miami,
Florida, which lease has been amended by the following amendments (the “Lease”):
        [insert]     3.   The Lease is in full force and effect and has not been
amended, modified, supplemented for superseded (except as specifically stated
above), and together herewith constitutes the entire agreement between the
undersigned and Landlord with respect to the Premises. There is no other
agreement (except for the agreements contained herein) between the undersigned
and the Landlord with respect to the Premises or any other space at the
Property.     4.   Neither the undersigned nor the Landlord is in default under
the Lease. There is no defense, offset, claim or counterclaim by or in favor of
the undersigned against Landlord under the Lease or against the obligations of
the undersigned under the Lease.     5.   The undersigned has not received
notice and is not aware of any prior transfer, assignment, hypothecation or
pledge by Landlord or of any of Landlord’s interest in the Lease, except to you.
    6.   The monthly base or minimum rent due under the lease is
$                    . Tenant has fully paid all base rent, additional rent and
other sums due and

Exhibit H-1



--------------------------------------------------------------------------------



 



      payable under the Lease through                     , 2005. Tenant has not
paid any rent more than one month in advance.

  7.   There are no actions, voluntary or otherwise, pending or, to the best
knowledge of the undersigned, threatened against the undersigned under the
bankruptcy, reorganization, moratorium or similar laws of the United States, any
state thereof or any other jurisdiction.     8.   The undersigned has accepted
possession of, and commenced normal business operations at the entire premises;
the term of the Lease has commenced; the undersigned has commenced the payment
of rents for all space subject to the Lease; and the expiration date of the
Lease is                     .     9.   All work to be performed by Landlord
under the Lease has been completed in accordance with the Lease and has been
accepted by the undersigned and all reimbursements and allowances due to the
undersigned under the Lease in connection with any work performed by Landlord or
the undersigned have been paid in full.     10.   Tenant has paid to Landlord a
cash security deposit in the amount of $                    . {Tenant has
delivered to Landlord a security deposit in the form of a letter of credit in
the amount of $                    .] [Identify by instrument number, date,
issuing bank, and named beneficiary.] The security deposit delivered by Tenant
to Landlord is non-interest bearing. Of such deposit $ remains on deposit with
Landlord [and the current amount available to be drawn under such letter of
credit is $                    .]     11.   Except as provided in Schedule 1,
Tenant has not assigned or encumbered or entered into a sublease for any portion
of the Premises and no person or firm other than Tenant, its subtenants or
assignee and their respective employees is in possession of the Premises or any
portion thereof.     12.   Except as provided in the Lease, Tenant does not have
any options or rights to renew or expand the Lease nor lease any additional
space in the Property.     13.   The undersigned has no right or option pursuant
to the Lease or otherwise to purchase all or any part of the Premises or the
Property.     14.   Neither the undersigned Tenant nor the Landlord has
commenced any action or given or received any notice for the purpose of
terminating the Lease.

Exhibit H-2



--------------------------------------------------------------------------------



 



  15.   The correct name and mailing address of Tenant for notice purposes under
the Lease is as follows:

                 
 
         
 
   
 
         
 
   
 
         
 
   
 
      Attn:        
 
         
 
   
 
  Copy to:            
 
         
 
   
 
         
 
   
 
      Attn:        
 
         
 
   

  16.   Tenant understands that this Certificate is required in connection with
Buyer’s acquisition of the Property, and Tenant agrees that Buyer and its
lenders, successors and/or assigns (including, without limitation, Buyer’s
Lender, any other parties providing financing of any type or equity in
connection with Buyer’s acquisition of the Property, and their respective
successors and/or assigns) will, and will be entitled to, rely on the truth of
this Certificate.     17.   The party executing this Certificate on behalf of
Tenant represents that he/she has been duly authorized to do so on behalf of
Tenant.

                  Very truly yours,  
 
                [NAME OF TENANT]  
 
           
 
  By:                    
 
        Name:
 
        Title:

Exhibit H-3



--------------------------------------------------------------------------------



 



EXHIBIT I
PENDING LITIGATION
     None.

 



--------------------------------------------------------------------------------



 



EXHIBIT J
SPECIAL WARRANTY DEED
DEED
This instrument was prepared by:
                                                            
                                                            
                                                            
When Recorded Return to:
                                                            
                                                            
                                                            
Property Appraiser’s
Parcel Identification No.                    
SPECIAL WARRANTY DEED
This Special Warranty Deed made the                      day of
                                         2005, by Miami RPFIV Airport Corporate
Center Associates Limited Liability Company, a Delaware limited liability
company, hereinafter called the grantor, to
                                        , a
                                        , hereinafter called the grantee:
     Wherever used herein the terms “grantor” and “grantee” include all the
parties to this Instrument and the heirs, legal representatives and assigns of
individuals, and the successors and assigns of corporations or partnerships.
     Witnesseth: That the grantor, for and in consideration of the sum of TEN
DOLLARS ($10.00) and other valuable consideration, receipt whereof is hereby
acknowledged, hereby grants, bargains, sells, aliens, remises, releases, conveys
and confirms unto the grantee all that certain land situate in Miami-Dade
County, State of Florida, being more particularly described on Exhibit “A”
attached hereto and made a part hereof.
     Together, with all tenements, hereditaments and appurtenances thereto
belonging or in anywise appertaining.
     Under and Subject to the matters referenced on Exhibit “B” attached hereto
and made a part hereof, but reference thereto shall not serve to reimpose the
same.
     To Have and to Hold, the same in fee simple forever.
     And the grantor hereby covenants with the grantee that the grantor is
lawfully seized of the Property in fee simple; that the grantor has good right
and lawful authority to sell and convey the Property and hereby warrants the
title to said land and will defend the same against the lawful claims of all
persons claiming by, through or under the said grantor, but not otherwise,
subject as aforesaid.

 



--------------------------------------------------------------------------------



 



     In Witness Whereof, the said grantor has hereunto set its hand and seal the
day and year first above written.

                Signed, sealed and delivered in the presence of:   MIAMI RPFIV
AIRPORT CORPORATE
ASSOCIATES LIMITED LIABILITY
COMPANY
 
             
Witness:
             
 
             
 
  Print Witness Name   By:   MIAACCIV, LLC,  
 
          its managing member  
 
             
Witness:
      By:      
 
           
 
  Print Witness Name:         , Vice President
 
             
 
          Address of Grantor:  
 
             
 
          c/o GE Asset Management  
 
          Incorporated  
 
          3003 Summer Street  
 
          P.O. Box 7900  
 
          Stamford, Connecticut 06905  
 
             
 
          Address of Grantee:  
 
             
 
           
 
             
 
           
 
             
 
           

 



--------------------------------------------------------------------------------



 



             
STATE OF
  :        
 
  :   ss.    
COUNTY OF
  :        

The foregoing instrument was acknowledged before me this                     
day of                     , 2005, by                     , in his capacity as
the Vice President of MIAACCIV, LLC, a Delaware limited liability company,
managing member of MIAMI RPFIV AIRPORT CORPORATE CENTER ASSOCIATES LIMITED
LIABILITY COMPANY, a Delaware limited liability company, on behalf of said
limited liability company and as managing member of MIAMI RPFIV AIRPORT
CORPORATE CENTER ASSOCIATES LIMITED LIABILITY COMPANY, who is known to me or has
produced                      (a driver’s license) as identification.

         
 
 
 
Notary Signature    
 
       
 
       
 
  Notary Printed Signature    
 
       
 
  Notary Public Serial Number:    
 
       
 
       
 
       
 
  My Commission Expires:    
 
       
 
       

 



--------------------------------------------------------------------------------



 



EXHIBIT A
SCHEDULE “A”
TO EXHIBIT “J”

 



--------------------------------------------------------------------------------



 



EXHIBIT K
BILL OF SALE
     THIS BILL OF SALE is made as of the                      day of
                    , 200___, from MIAMI RPFIV AIRPORT CORPORATE CENTER
ASSOCIATES LIMITED LIABILITY COMPANY, a Delaware limited liability company
(“Seller”), to
                                                                                ,
a                                         (“Buyer”).
R E C I T A L S:
     WHEREAS, contemporaneously with the execution and delivery of this Bill of
Sale, Seller has sold and conveyed to Buyer all of Seller’s right, title and
interest and estate in and to the real property described in Exhibit “A”
attached hereto and made a part hereof and all buildings, structures and
improvements located thereon by Deed of even date herewith (all of such
buildings, structures, improvements and real property collectively hereinafter
referred to as the “Real Property”); and
     WHEREAS, as a part of the consideration for the conveyance of the Real
Property, Seller has agreed to convey to Buyer Seller’s interest in the items of
personal property, if any, that are owned by Seller and located in and on and
used in connection with, the Real Property;
     NOW, THEREFORE, in consideration of the sum of $10.00 and other good and
valuable consideration, the receipt and adequacy of which are hereby
acknowledged, Seller does hereby (a) sell, assign, and convey to Buyer (without
any representation or warranty whatsoever) Seller’s right, title and interest,
if any, in and to the personal property, if any, that is owned by Seller,
located at the Real Property and used in connection with the management or
operation of the Real Property (whether or not any such items constitute
“personal property” or “fixtures” as a matter of state law) including, without
limitation, the items listed on Exhibit “B” attached hereto and (b) quit claim
and release to Buyer, to the extent existing and assignable, Seller’s right,
title and interest (if any) in the trade names, plans and specifications,
construction warranties and guaranties, tenant records, and like personal
property, in the possession of Seller which directly relate to the Real
Property, subject in both cases to matters of public record and to rights of
tenants under written leases in effect on the date hereof.
     TO HAVE AND TO HOLD the same unto Buyer, its successors and assigns,
forever.
     This Bill of Sale shall be binding upon and shall inure to the benefit of
Seller, Buyer and their respective successors and assigns.
     This Bill of Sale shall be governed by and construed in accordance with the
laws of the State where the Real Property is located.

Exhibit K-1



--------------------------------------------------------------------------------



 



     NOTWITHSTANDING ANYTHING CONTAINED IN THIS BILL OF SALE TO THE CONTRARY,
THIS BILL OF SALE IS SUBJECT TO ALL DISCLAIMERS AND QUALIFICATIONS BY SELLER AND
ALL ENCUMBRANCES SET FORTH IN THE AGREEMENT OF SALE DATED                     ,
2005 WITH RESPECT TO THE PERSONAL PROPERTY, AND SUCH DISCLAIMERS, QUALIFICATIONS
AND ENCUMBRANCES ARE HEREBY INCORPORATED HEREIN BY REFERENCE AND MADE A PART
HEREOF.
     IN WITNESS WHEREOF, Seller has caused this Bill of Sale to be duly signed
as of the day and year first written above.

                      MIAMI RPFIV AIRPORT CORPORATE CENTER ASSOCIATES
LIMITED LIABILITY COMPANY
 
                    By:   MIAACCIV, LLC,             its managing member    
 
               

             
 
  By:        
 
     
 
Name:    
 
      Title:    

         
Exhibit “A”
  —   Real Property Description
 
       
Exhibit “B”
  —   Personal Property

Exhibit K-2



--------------------------------------------------------------------------------



 



EXHIBIT L
FIRPTA CERTIFICATION
     Section 1445 of the Internal Revenue Code provides that a transferee of a
U.S. real property interest must withhold tax if the transferor is a foreign
person. To inform the transferee that withholding of tax is not required upon
the disposition of a U.S. real property interest by MIAMI RPFIV AIRPORT
CORPORATE CENTER ASSOCIATES LIMITED LIABILITY COMPANY, a Delaware limited
liability company (“Transferor”), the undersigned hereby certifies the following
on behalf of Transferor:
     1. Transferor is not a foreign corporation, foreign partnership, foreign
trust, or foreign estate (as those terms are defined in the Internal Revenue
Code and Income Tax Regulations);
     2. Transferor’s U.S. taxpayer identification number is
                                        ; and
     3. Transferor’s office address is:
3003 Summer Street
P.O. Box 7900
Stamford, Connecticut 06905
     Transferor understands that the above information may be disclosed to the
Internal Revenue Service by the transferee and that any false statement
contained herein could be punished by fine, imprisonment, or both.
     Under penalties of perjury, I declare that I have examined this instrument
and to the best of my knowledge and belief it is true, correct, and complete,
and I further declare that I have authority to sign this document on behalf of
Transferor.

                      MIAMI RPFIV AIRPORT CORPORATE CENTER ASSOCIATES LIMITED
LIABILITY COMPANY
 
                    By:   MIAACCIV, LLC, its         managing member
 
               
 
      By        
 
         
 
Name:    
 
          Title:    

Dated: ____________, 2005

Exhibit L-1



--------------------------------------------------------------------------------



 



EXHIBIT M
(LETTERHEAD)
FORM OF NOTICE TO TENANTS
                                        , 200___
CERTIFIED MAIL
RETURN RECEIPT REQUESTED
                                        
 
Tenant Name
Tenant Address

         
 
  Re:   Sale of Property — Miami Airport Corporate Center, Miami, Florida Lease
Agreement dated                                          by and between
                                         (“Tenant”) and
                                                            (“Landlord”)

     Dear                                                             :
     As required in the Notice Provision of your Lease Agreement, notice is
hereby given that effective
                                                            , 200___Miami
Airport Corporate Center Associates Limited Liability Company has sold the
Property to                                                             . All
future rental payments should be sent as follows:

             
 
  Make checks payable to:        
 
     
 
   
 
  Mail payment to:        
 
     
 
   
 
     
 
   
 
     
 
   

     Please contact your insurance agent immediately and instruct them to change
the name of the Additional Insured as required in your Lease Agreement to
reflect the new owner,                                         , and promptly
forward to the address noted below.
     All future correspondence regarding terms and conditions relative to your
Lease Agreement should be directed as shown below:

Exhibit M-1



--------------------------------------------------------------------------------



 



             
 
  Management Company:        
 
     
 
   
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
  Telephone Number:        
 
           
 
  Telefax Number:        
 
           
 
           
 
  Property Manager:        
 
           

     All of the Landlord’s interest in your lease will be held by the new owner,
                                        , including transfer and recognition of
your security deposit (if any). The new owner has assumed the obligations of the
landlord under your Lease Agreement and will from and after the date hereof be
responsible for such deposit.
     Should you have any questions, please feel free to contact
                                        ,
                                        at
                                        .

              Very truly yours,
 
            SELLER:
 
            MIAMI RPFIV AIRPORT CORPORATE
CENTER ASSOCIATES LIMITED LIABILITY COMPANY
 
       
 
  By    
 
       
 
      Authorized Representative
 
            BUYER:
 
             
 
       
 
  By    
 
       
 
      Name:
Title:

Exhibit M-2



--------------------------------------------------------------------------------



 



EXHIBIT N
EXISITING LOAN TRANSFER CONDITIONS
          8.3 SALE/ENCUMBRANCE DEFINED.
          (a) . . . . .
          (b) . . . .
          (c) Notwithstanding anything to the contrary contained herein, and in
addition to the transfers permitted hereunder, following the sale of the Loan in
a securitization, Lender’s consent to a one-time sale, assignment, or other
transfer of the Property shall not be withheld provided that Lender receives
forty-five (45) days prior written notice of such transfer and no Event of
Default has occurred and is continuing, and further provided that, the following
additional requirements are satisfied:

  1.   Borrower shall pay Lender a transfer fee equal to $250,000;     2.  
Borrower or the proposed transferee (the “Transferee”) shall pay any and all
out-of-pocket costs incurred in connection with the transfer of the Property
(including, without limitation, Lender’s counsel fees and disbursements and all
recording fees, title insurance premiums and mortgage and intangible taxes and
the fees and expenses of the Rating Agencies pursuant to clause (x) below);    
3.   The Transferee or Transferee’s Principals (hereinafter defined) must have
demonstrated expertise in owning and operating properties similar in location,
size and operation to the Property, which expertise shall be reasonably
determined by Lender. The term “Transferee’s Principals” shall include
Transferee’s (A) managing members, general partners or principal shareholders
and (B) such other members, partners or shareholders which directly or
indirectly shall own a 15% or greater interest in Transferee;     4.  
Transferee and Transferee’s Principals shall, as of the date of such transfer,
have an aggregate net worth and liquidity reasonably acceptable to Lender;    
5.   Transferee, Transferee’s Principals and all other entities which may be
owned or controlled directly or indirectly by Transferee’s Principals (“Related
Entities”) must not have been a party to any bankruptcy proceedings, voluntary
or involuntary, made an assignment for the benefit of creditors or taken
advantage of any insolvency act, or any act for the benefit of debtors within
seven (7) years prior to the date of the proposed transfer of the Property;    
6.   Transferee shall assume all of the obligations of Borrower under the Loan
Documents in a manner satisfactory to Lender in all respects, including, without
limitation, by entering into an assumption agreement in form and substance
satisfactory to Lender and, if required by Lender, one or more Transferee’s
Principals having an aggregated net worth and liquidity reasonably acceptable to

Exhibit N-1



--------------------------------------------------------------------------------



 



      Lender shall execute in favor of Lender a Guaranty of Recourse Obligations
and Environmental Indemnity Agreement in form acceptable to Lender;     7.  
There shall be no material litigation or regulatory action pending or threatened
against Transferee, Transferee’s Principals or Related Entities which is not
reasonably acceptable to Lender;     8.   Transferee, Transferee’s Principals
and Related Entities shall not have defaulted under its or their obligations
with respect to any other indebtedness in a manner which is not reasonably
acceptable to Lender;     9.   Transferee and Transferee’s Principals must be
able to satisfy all the covenants set forth in Sections 4.2 and 5.9 of this
Security Instrument, no Event of Default or event which, with the giving of
notice, passage of time or both, shall constitute an Event of Default, shall
otherwise occur as a result of such transfer, and Transferee and Transferee’s
Principals shall deliver (A) all organization documentation reasonably requested
by Lender, which shall be reasonably satisfactory to Lender, (B) all
certificates, agreements and covenants reasonably required by Lender and
(C) such opinions of counsel as may be required by Lender or the Rating
Agencies, including but not limited to a substantive non-consolidation opinion
in form and substance, and issued by a law firm, acceptable to Lender and the
Rating Agencies;     10.   The Rating Agencies selected by Lender shall confirm
in a manner acceptable to Lender that such transfer shall not result in the
downgrade, qualification or withdrawal of any ratings then assigned by such
Rating Agencies to any class of Securities; and     11.   Borrower or Transferee
shall deliver, at its sole cost and expense, an endorsement to the existing
title policy insuring the Security Instrument, as modified by the assumption
agreement, as a valid first lien on the Proper and naming the Transferee as
owner of the Property, which endorsement shall insure that, as of the date o the
recording of the assumption agreement, the Property shall not be subject to any
additional exceptions or liens other than those contained in the title policy
issued on the date hereof or which have been approved by Lender in writing.

     Immediately upon a transfer of the Property to such Transferee and the
satisfaction of all of the above requirements, the named Borrower herein shall
be released from all liability under this Security Instrument, the Note and the
other Loan Documents accruing after such transfer. The foregoing release shall
be effective upon the date of such transfer, but Lender agrees to provide
written evidence thereof reasonably requested by Borrower.
          (d) . . . .

Exhibit N-2



--------------------------------------------------------------------------------



 



EXHIBIT O
RENT ROLL

Exhibit O-1



--------------------------------------------------------------------------------



 



EXHIBIT P
LENDER ESTOPPEL CERTIFICATE STATEMENTS
     (i) The Loan Documents described on Schedule A represent, in all material
respects, the complete agreement between Seller and Lender as to all rights,
liabilities and obligations of Seller and Lender with respect to the Existing
Loan;
     (ii) The Loan Documents have not been cancelled, modified or amended except
as set forth on Schedule A;
     (iii) The outstanding principal balance of the Existing Loan or the date
hereof is approximately $                                        ;
     (iv) To Lender’s knowledge, Borrower is not in default under any of the
Loan Documents;
     (v) Schedule                     is a schedule of all sums held by Lender
in reserve or escrow under the Existing Loan, which schedule is true and correct
in all material respects.

Exhibit P-1



--------------------------------------------------------------------------------



 



EXHIBIT Q
TAX CERTIORARI PROCEEDINGS
     There are currently filed petitions to the Administrative Appeal to the
Value Adjustment Board in order to contest the 2004 and 2005 Tax Assessments.

Exhibit Q-1



--------------------------------------------------------------------------------



 



FIRST AMENDMENT TO AGREEMENT OF SALE
     THIS FIRST AMENDMENT TO AGREEMENT OF SALE is made as of the      day of
October, 2005, by and between MIAMI RPFIV AIRPORT CORPORATE CENTER LIMITED
LIABILITY COMPANY, a Delaware limited liability company (“Seller”), and HINES
REIT PROPERTIES, L.P., a Delaware limited partnership (“Buyer”).
Preliminary Statement
     Seller and Buyer have heretofore entered into that certain Agreement of
Sale, made to be effective as of October 12, 2005 (the “Purchase Agreement”),
pursuant to which Seller has agreed to sell to Buyer, and Buyer has agreed to
purchase from Seller, the Property (as defined in the Purchase Agreement) which
includes the real estate commonly known as the Miami Airport Corporate Center
located in Miami, Florida.
     NOW, THEREFORE, in consideration of the premises set forth herein and other
good and valuable consideration, the sufficiency of which is hereby
acknowledged, the parties hereto agree as follows.
1. Inspection Period. Section 19(c) of the Purchase Agreement is hereby amended
to extend the Inspection Period, as defined therein, to November 8, 2005.
2. Full Force and Effect. Except as otherwise expressly set forth herein, the
Purchase Agreement is unamended and in full force and effect.
3. Counterparts. This Amendment may be executed in any number of counterparts,
each of which shall be deemed to be an original and all of which shall
constitute one and the same agreement.

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each party hereto has caused this Amendment to be duly
executed as of file date(s) set forth below to be effective as of the day and
year first above written.

                      SELLER:        
 
                    MIAMI RPFIV AIRPORT CORPORATE
CENTER LIMITED LIABILITY COMPANY, a
Delaware limited liability company    
 
                    By:   MIAACCIV, LLC, its managing member    
 
               
 
      By:   /s/ Robert J. Hughes    
 
               
 
      Name:   Robert J. Hughes
   
 
      Title:   Vice President    
 
      Date:   10/28/05    

                      BUYER:        
 
                    HINES REIT PROPERTIES, L.P., a Delaware
limited partnership    
 
                    By:   Hines Real Estate Investment Trust, Inc., a
Maryland corporation, its general partner    
 
               
 
      By:   /s/ Charles N. Hazen    
 
               
 
      Name:   Charles N. Hazen    
 
      Title:   President    
 
      Date:   October 28, 2005    

2



--------------------------------------------------------------------------------



 



SECOND AMENDMENT TO AGREEMENT OF SALE
     THIS SECOND AMENDMENT TO AGREEMENT OF SALE is made as of the 7th day of
November, 2005, by and between MIAMI RPFIV AIRPORT CORPORATE CENTER LIMITED
LIABILITY COMPANY, a Delaware limited liability company (“Seller”), and HINES
REIT PROPERTIES, L.P., a Delaware limited partnership (“Buyer”).
Preliminary Statement
     Seller and Buyer have heretofore entered into that certain Agreement of
Sale, made to be effective as of October ___, 2005 (the “Purchase Agreement”),
pursuant to which Seller has agreed to sell to Buyer, and Buyer has agreed to
purchase from Seller, the Property (as defined in the Purchase Agreement) which
includes the real estate commonly known as the Miami Airport Corporate Center
located in Miami, Florida.
     NOW, THEREFORE, in consideration of the premises set forth herein and other
good and valuable consideration, the sufficiency of which is hereby
acknowledged, the parties hereto agree as follows.
1. Inspection Period. Section 19(c) of the Purchase Agreement is hereby amended
to extend the Inspection Period, as defined therein, to November 11, 2005.
2. Full Force and Effect. Except as otherwise expressly set forth herein, the
Purchase Agreement is unamended and in full force and effect.
3. Counterparts. This Amendment may be executed in any number of counterparts,
each of which shall be deemed to be an original and all of which shall
constitute one and the same agreement.

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each party hereto has caused this Amendment to be duly
executed as of the date(s) set forth below to be effective as of the day and
year first above written.

                      SELLER:        
 
                    MIAMI RPFIV AIRPORT CORPORATE
CENTER LIMITED LIABILITY COMPANY, a
Delaware limited liability company    
 
                    By:   MIAACCIV, LLC, its managing member    
 
               
 
      By:   /s/ Leanne R. Dunn     
 
               
 
      Name:   Leanne R. Dunn     
 
      Title:   Vice President     
 
      Date:   November 7, 2005     
 
                    BUYER:        
 
                    HINES REIT PROPERTIES, L.P., a Delaware
limited partnership    
 
                    By:   Hines Real Estate Investment Trust, Inc., a
Maryland corporation, its general partner    
 
               
 
      By:   /s/ Charles N. Hazen
 
   
 
      Name:   Charles N. Hazen
   
 
      Title:   President    
 
      Date:   November 7, 2005    

2



--------------------------------------------------------------------------------



 



THIRD AMENDMENT TO AGREEMENT OF SALE
     THIS THIRD AMENDMENT TO AGREEMENT OF SALE is made as of the    day of
November   , 2005, by and between MIAMI RPFIV AIRPORT CORPORATE CENTER LIMITED
LIABILITY COMPANY, a Delaware limited liability company (“Seller”), and HINES
REIT PROPERTIES, L.P., a Delaware limited partnership (“Buyer”).
Preliminary Statement
     Seller and Buyer have heretofore entered into that certain Agreement of
Sale, made to be effective as of October     , 2005 (the “Purchase Agreement”),
pursuant to which Seller has agreed to sell to Buyer, and Buyer has agreed to
purchase from Seller, the Property (as defined in the Purchase Agreement) which
includes the real estate commonly known as the Miami Airport Corporate Center
located in Miami, Florida.
     NOW, THEREFORE, in consideration of the premises set forth herein and other
good and valuable consideration, the sufficiency of which is hereby
acknowledged, the parties hereto agree as follows.
1. Inspection Period. Section 19(c) of the Purchase Agreement is hereby amended
to extend the Inspection Period, as defined therein, to November 15, 2005.
2. Full Force and Effect. Except as otherwise expressly set forth herein, the
Purchase Agreement is unamended and in full force and effect.
3. Counterparts. This Amendment may be executed in any number of counterparts,
each of which shall be deemed to be an original and all of which shall
constitute one and the same agreement.

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each party hereto has caused this Amendment to be duly
executed as of the date(s) set forth below to be effective as of the day and
year first above written.

                      SELLER:        
 
                    MIAMI RPFIV AIRPORT CORPORATE
CENTER LIMITED LIABILITY COMPANY, a
Delaware limited liability company    
 
                    By:   MIAACCIV, LLC, its managing member    
 
               
 
      By:   /s/ Leanne R. Dunn    
 
               
 
      Name:   Leanne R. Dunn    
 
      Title:   Vice President    
 
      Date:   November 11, 2005    
 
               
 
  BUYER:            
 
                    HINES REIT PROPERTIES, L.P., a Delaware
limited partnership    
 
                    By:   Hines Real Estate Investment Trust, Inc., a Maryland
corporation, its general partner    
 
               
 
      By:   /s/ Charles N. Hazen
 
   
 
      Name:   Charles N. Hazen    
 
      Title:   President    
 
      Date:   November 11, 2005    

 